Name: 2011/751/EU: Commission Implementing Decision of 13Ã September 2011 on the notification of a proposal for amendment to the Annexes to the EC-US Agreement on trade in wine
 Type: Decision_IMPL
 Subject Matter: international affairs;  beverages and sugar;  marketing;  America;  European construction
 Date Published: 2011-11-24

 24.11.2011 EN Official Journal of the European Union L 308/36 COMMISSION IMPLEMENTING DECISION of 13 September 2011 on the notification of a proposal for amendment to the Annexes to the EC-US Agreement on trade in wine (2011/751/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2006/232/EC of 20 December 2005 on the conclusion of the Agreement between the European Community and the United States of America on trade in wine (1), and in particular Article 3 thereof, Whereas: (1) The Annexes to the Agreement between the European Community and the United States of America on trade in wine should be amended in order to take into account legislative changes regarding oenological practices in the Union, new Union names of origin, new US names of viticultural significance and changes in addresses. (2) In accordance with Article 11(5) of the Agreement it is necessary in order to amend an Annex to the Agreement to notify the other Party in writing of a proposal for amendment. (3) The attached proposal for amendment should therefore be notified to the United States of America. (4) The measure provided for in this Decision is in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS DECIDED AS FOLLOWS: Article 1 In accordance with Article 11(3)(b) of the Agreement between the European Community and the United States of America on trade in wine, the proposal for amendment to the Annexes to the Agreement set out in the Annex shall be notified in writing to the United States of America. Article 2 The Director General for Agriculture and Rural Development is hereby authorised to notify the proposal for amendment on behalf of the European Union. Done at Brussels, 13 September 2011. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 87, 24.3.2006, p. 1. ANNEX Proposal for amendment to the Annexes to the Agreement between the European Community and the United States of America on trade in wine (1) Annex I point (b) is replaced by the following: (b) European Union 1. The provisions listed in paragraph 2 concern wine-making practices authorised under the laws, regulations and requirements of the European Union, as referred to in Article 3 and 4, authorised on or before 1 April 2010. Wine treated with Aleppo pine resin designated as Retsina shall not be regarded by the United States as containing a flavoring within the meaning of Article 3(1). 2. European Union laws, regulations and requirements: Council Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1), Title II, Chapter I, Section IIa, Subsection II and Annexes XIb, XVa and XVb. Subsection II Oenological practices and restrictions Annex XIb Categories of grapevine products Annex XVa Enrichment, acidification and de-acidification in certain winegrowing zones Annex XVb Restrictions Commission Regulation (EC) No 606/2009 (OJ L 193, 24.7.2009, p. 1) Article 3 Authorised oenological practices and restrictions Article 5 Oenological practices applicable to categories of sparkling wines Article 6 Oenological practices applicable to categories of liqueur wines Article 7 Definition of coupage Article 8 General rules on blending and coupage Article 9 The purity and identification specifications of substances used in oenological practices Article 14 Pouring of wine or grape must to lees or grape marc or pressed §aszÃ º §/ §vÃ ½ber § pulp Annex IA Authorised oenological practices and processes Appendix 1 Requirements for beta-glucanase Appendix 2 L(+) tartaric acid Appendix 3 Aleppo pine resin Appendix 4 Ion exchange resins Appendix 5 Potassium ferrocyanide, calcium phytate, DL tartaric acid Appendix 6 Requirements for dimethyldicarbonate Appendix 7 Requirements for electrodialysis treatment Appendix 8 Requirements for urease Appendix 9 Requirements for pieces of oak wood Appendix 10 Requirements for the partial dealcoholisation of wine Appendix 11 Requirements for treatment with PVI/PVP copolymers Appendix 12 Requirements for treatment with cation exchangers to ensure the tartaric stabilisation of the wine Annex IB The maximum sulphur dioxide content of wines Appendix 1 Increase in the maximum total sulphur dioxide content where the climate conditions make this necessary Annex IC The maximum volatile acid content of wines Annex ID Limits and conditions for the sweetening of wines Annex II Authorised oenological practices and restrictions applicable to sparkling wines, quality sparkling wines and quality aromatic sparkling wines Appendix 1 List of vine varieties grapes of which may be used to constitute the cuvee for preparing quality aromatic sparkling wines and quality sparkling wines with a protected designation of origin Annex III Authorised oenological practices and restrictions applicable to liqueur wines with a protected designation of origin or protected geographical indication Appendix 1 List of liqueur wines with a protected designation of origin whose production involves special rules Appendix 2 A. Lists referred to in paragraph 5(a) of Annex III B B. List referred to in paragraph 5(b) of Annex III B Appendix 3 List of varieties that may be used to produce liqueur wines with a protected designation of origin that bear the specific traditional terms vino dulce natural , vino dolce naturale , vinho doce natural  and Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ ¿Ã   (2) Annex III is replaced by the following: ANNEX III (a) European Union Commercial document (1) to accompany wine products originating in the United States of America (b) United States The COLA application form is that entitled Application for and certification/exemption of label/bottle approval , produced by the U.S. Department of Treasury, Alcohol and Tobacco Tax and Trade Bureau, TTB Form 5 100,31, dated May 2005, or the most current version as posted on www.ttb.gov. (3) Annex IV is replaced by the following: ANNEX IV PART A In Austria Names of wines with protected designations of origin: Burgenland whether or not followed by the name of a smaller geographical unit Carnuntum whether or not followed by the name of a smaller geographical unit Kamptal whether or not followed by the name of a smaller geographical unit Kremstal whether or not followed by the name of a smaller geographical unit KÃ ¤rnten whether or not followed by the name of a smaller geographical unit Leithaberg whether or not followed by the name of a smaller geographical unit Mittelburgenland whether or not followed by the name of a smaller geographical unit Neusiedlersee whether or not followed by the name of a smaller geographical unit Neusiedlersee-HÃ ¼gelland whether or not followed by the name of a smaller geographical unit NiederÃ ¶sterreich whether or not followed by the name of a smaller geographical unit OberÃ ¶sterreich whether or not followed by the name of a smaller geographical unit Salzburg whether or not followed by the name of a smaller geographical unit Steiermark whether or not followed by the name of a smaller geographical unit SÃ ¼d-Oststeiermark whether or not followed by the name of a smaller geographical unit SÃ ¼dburgenland whether or not followed by the name of a smaller geographical unit SÃ ¼dsteiermark whether or not followed by the name of a smaller geographical unit Thermenregion whether or not followed by the name of a smaller geographical unit Tirol whether or not followed by the name of a smaller geographical unit Traisental whether or not followed by the name of a smaller geographical unit Vorarlberg whether or not followed by the name of a smaller geographical unit Wachau whether or not followed by the name of a smaller geographical unit Wagram whether or not followed by the name of a smaller geographical unit Weinviertel whether or not followed by the name of a smaller geographical unit Weststeiermark whether or not followed by the name of a smaller geographical unit Wien whether or not followed by the name of a smaller geographical unit Names of wines with protected names of origin: Bergland Steirerland Weinland Wien In Belgium Names of wines with protected designations of origin: CrÃ ©mant de Wallonie CÃ ´tes de Sambre et Meuse Hagelandse wijn Haspengouwse Wijn Heuvellandse Wijn Vin mousseux de qualitÃ © de Wallonie Vlaamse mousserende kwaliteitswijn Names of wines with protected names of origin: Vin de pays des Jardins de Wallonie Vlaamse landwijn In Bulgaria Names of wines with protected designations of origin: Ã Ã Ã µÃ ½Ã ¾Ã ²Ã ³ÃÃ °Ã ´ followed or not by sub-region and/or smaller geographical unit Equivalent term: Asenovgrad Ã Ã ¾Ã »Ã ÃÃ ¾Ã ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Bolyarovo Ã ÃÃ µÃ Ã Ã ½Ã ¸Ã º followed or not by sub-region and/or smaller geographical unit Equivalent term: Brestnik Ã Ã °ÃÃ ½Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Varna Ã Ã µÃ »Ã ¸Ã ºÃ ¸ Ã ÃÃ µÃ Ã »Ã °Ã ² followed or not by sub-region and/or smaller geographical unit Equivalent term: Veliki Preslav Ã Ã ¸Ã ´Ã ¸Ã ½ followed or not by sub-region and/or smaller geographical unit Equivalent term: Vidin Ã ÃÃ °Ã Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Vratsa Ã Ã ÃÃ ±Ã ¸Ã Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Varbitsa Ã Ã ¾Ã »Ã ¸Ã ½Ã °Ã Ã ° Ã ½Ã ° Ã ¡Ã ÃÃ Ã ¼Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Struma valley Ã ÃÃ °Ã ³Ã ¾Ã µÃ ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Dragoevo Ã Ã ²Ã ºÃ Ã ¸Ã ½Ã ¾Ã ³ÃÃ °Ã ´ followed or not by sub-region and/or smaller geographical unit Equivalent term: Evksinograd ÃÃ ²Ã °Ã ¹Ã »Ã ¾Ã ²Ã ³ÃÃ °Ã ´ followed or not by sub-region and/or smaller geographical unit Equivalent term: Ivaylovgrad Ã Ã °ÃÃ »Ã ¾Ã ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Karlovo Ã Ã °ÃÃ ½Ã ¾Ã ±Ã °Ã  followed or not by sub-region and/or smaller geographical unit Equivalent term: Karnobat Ã Ã ¾Ã ²Ã µÃ  followed or not by sub-region and/or smaller geographical unit Equivalent term: Lovech Ã Ã ¾Ã ·Ã ¸Ã a followed or not by sub-region and/or smaller geographical unit Equivalent term: Lozitsa Ã Ã ¾Ã ¼ followed or not by sub-region and/or smaller geographical unit Equivalent term: Lom Ã Ã Ã ±Ã ¸Ã ¼Ã µÃ  followed or not by sub-region and/or smaller geographical unit Equivalent term: Lyubimets Ã Ã Ã Ã ºÃ ¾Ã ²Ã µÃ  followed or not by sub-region and/or smaller geographical unit Equivalent term: Lyaskovets Ã Ã µÃ »Ã ½Ã ¸Ã º followed or not by sub-region and/or smaller geographical unit Equivalent term: Melnik Ã Ã ¾Ã ½Ã Ã °Ã ½Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Montana Ã Ã ¾Ã ²Ã ° Ã Ã °Ã ³Ã ¾ÃÃ ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Nova Zagora Ã Ã ¾Ã ²Ã ¸ Ã Ã °Ã ·Ã °Ã followed or not by sub-region and/or smaller geographical unit Equivalent term: Novi Pazar Ã Ã ¾Ã ²Ã ¾ Ã Ã µÃ »Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Novo Selo Ã ÃÃ Ã Ã ¾Ã ²Ã ¸Ã Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Oryahovitsa Ã Ã °Ã ²Ã »Ã ¸Ã ºÃ µÃ ½Ã ¸ followed or not by sub-region and/or smaller geographical unit Equivalent term: Pavlikeni Ã Ã °Ã ·Ã °ÃÃ ´Ã ¶Ã ¸Ã º followed or not by sub-region and/or smaller geographical unit Equivalent term: Pazardjik Ã Ã µÃÃ Ã Ã ¸Ã Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Perushtitsa Ã Ã »Ã µÃ ²Ã µÃ ½ followed or not by sub-region and/or smaller geographical unit Equivalent term: Pleven Ã Ã »Ã ¾Ã ²Ã ´Ã ¸Ã ² followed or not by sub-region and/or smaller geographical unit Equivalent term: Plovdiv Ã Ã ¾Ã ¼Ã ¾ÃÃ ¸Ã µ followed or not by sub-region and/or smaller geographical unit Equivalent term: Pomorie Ã Ã Ã Ã µ followed or not by sub-region and/or smaller geographical unit Equivalent term: Ruse Ã ¡Ã °Ã ºÃ °Ã followed or not by sub-region and/or smaller geographical unit Equivalent term: Sakar Ã ¡Ã °Ã ½Ã ´Ã °Ã ½Ã Ã ºÃ ¸ followed or not by sub-region and/or smaller geographical unit Equivalent term: Sandanski Ã ¡Ã ²Ã ¸Ã Ã ¾Ã ² followed or not by sub-region and/or smaller geographical unit Equivalent term: Svishtov Ã ¡Ã µÃ ¿Ã Ã µÃ ¼Ã ²ÃÃ ¸ followed or not by sub-region and/or smaller geographical unit Equivalent term: Septemvri Ã ¡Ã »Ã °Ã ²Ã Ã ½Ã Ã ¸ followed or not by sub-region and/or smaller geographical unit Equivalent term: Slavyantsi Ã ¡Ã »Ã ¸Ã ²Ã µÃ ½ followed or not by sub-region and/or smaller geographical unit Equivalent term: Sliven Ã ¡Ã Ã °Ã ¼Ã ±Ã ¾Ã »Ã ¾Ã ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Stambolovo Ã ¡Ã Ã °ÃÃ ° Ã Ã °Ã ³Ã ¾ÃÃ ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Stara Zagora Ã ¡Ã Ã ½Ã ³Ã ÃÃ »Ã °ÃÃ µ followed or not by sub-region and/or smaller geographical unit Equivalent term: Sungurlare Ã ¡Ã Ã Ã ¸Ã ½Ã ´Ã ¾Ã » followed or not by sub-region and/or smaller geographical unit Equivalent term: Suhindol Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ followed or not by sub-region and/or smaller geographical unit Equivalent term: Targovishte Ã ¥Ã °Ã ½ Ã ÃÃ Ã ¼ followed or not by sub-region and/or smaller geographical unit Equivalent term: Han Krum Ã ¥Ã °Ã Ã ºÃ ¾Ã ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Haskovo Ã ¥Ã ¸Ã Ã °ÃÃ  followed or not by sub-region and/or smaller geographical unit Equivalent term: Hisarya Ã ¥Ã ÃÃ Ã ¾Ã ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Harsovo Ã ®Ã ¶Ã ½Ã ¾ Ã §Ã µÃÃ ½Ã ¾Ã ¼Ã ¾ÃÃ ¸Ã µ followed or not by sub-region and/or smaller geographical unit Equivalent term: Southern Black Sea Coast Ã §Ã µÃÃ ½Ã ¾Ã ¼Ã ¾ÃÃ Ã ºÃ ¸ ÃÃ °Ã ¹Ã ¾Ã ½ - Ã ¡Ã µÃ ²Ã µÃÃ µÃ ½ followed or not by sub-region and/or smaller geographical unit Equivalent term: Northern Black Sea Region Ã ¨Ã ¸Ã ²Ã °Ã Ã µÃ ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Shivachevo Ã ¨Ã Ã ¼Ã µÃ ½ followed or not by sub-region and/or smaller geographical unit Equivalent term: Shumen Ã ¯Ã ¼Ã ±Ã ¾Ã » followed or not by sub-region and/or smaller geographical unit Equivalent term: Yambol Names of wines with protected names of origin: Ã Ã Ã ½Ã °Ã ²Ã Ã ºÃ ° ÃÃ °Ã ²Ã ½Ã ¸Ã ½Ã ° Equivalent term: Danube Plain Ã ¢ÃÃ °Ã ºÃ ¸Ã ¹Ã Ã ºÃ ° Ã ½Ã ¸Ã ·Ã ¸Ã ½Ã ° Equivalent term: Thracian Lowlands In Cyprus Names of wines with protected designations of origin: Ã Ã ¿Ã Ã ½Ã ¯ Ã Ã ±Ã ½Ã ±Ã ³Ã ¹Ã ¬Ã   Ã Ã ¼ÃÃ µÃ »Ã ¯Ã Ã · Equivalent term: Vouni Panayia - Ampelitis Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± Equivalent term: Commandaria Ã Ã Ã ±Ã Ã ¿Ã Ã Ã Ã ¹Ã ± Ã Ã µÃ ¼Ã µÃ Ã ¿Ã  whether or not followed by Ã Ã Ã ¬Ã ¼Ã ·Ã  Equivalent term: Krasohoria Lemesou whether or not followed by Afames Ã Ã Ã ±Ã Ã ¿Ã Ã Ã Ã ¹Ã ± Ã Ã µÃ ¼Ã µÃ Ã ¿Ã  whether or not followed by Ã Ã ±Ã Ã ½Ã ± Equivalent term: Krasohoria Lemesou whether or not followed by Laona Ã Ã ±Ã Ã ½Ã ± Ã Ã ºÃ ¬Ã ¼Ã ± Equivalent term: Laona Akama Ã Ã ¹Ã Ã Ã ¹Ã »Ã ¹Ã ¬ Equivalent term: Pitsilia Names of wines with protected names of origin: Ã Ã ¬Ã Ã ½Ã ±Ã ºÃ ± Equivalent term: Larnaka Ã Ã µÃ ¼Ã µÃ Ã Ã  Equivalent term: Lemesos Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Equivalent term: Lefkosia Ã Ã ¬Ã Ã ¿Ã  Equivalent term: Pafos In the Czech Republic Names of wines with protected designations of origin: Morava whether or not followed by MikulovskÃ ¡ Morava whether or not followed by SlovÃ ¡ckÃ ¡ Morava whether or not followed by VelkopavlovickÃ ¡ Morava whether or not followed by ZnojemskÃ ¡ Ã echy whether or not followed by LitomÃ Ã ickÃ ¡ Ã echy whether or not followed by MÃ lnickÃ ¡ Names of wines with protected names of origin: MoravskÃ © Ã eskÃ © In France Names of wines with protected designations of origin: Ajaccio Alsace Grand Cru followed by Altenberg de Bergbieten Alsace Grand Cru followed by Altenberg de Bergheim Alsace Grand Cru followed by Altenberg de Wolxheim Alsace Grand Cru followed by Brand Alsace Grand Cru followed by Bruderthal Alsace Grand Cru followed by Eichberg Alsace Grand Cru followed by Engelberg Alsace Grand Cru followed by Florimont Alsace Grand Cru followed by Frankstein Alsace Grand Cru followed by Froehn Alsace Grand Cru followed by Furstentum Alsace Grand Cru followed by Geisberg Alsace Grand Cru followed by Gloeckelberg Alsace Grand Cru followed by Goldert Alsace Grand Cru followed by Hatschbourg Alsace Grand Cru followed by Hengst Alsace Grand Cru followed by Kanzlerberg Alsace Grand Cru followed by Kastelberg Alsace Grand Cru followed by Kessler Alsace Grand Cru followed by Kirchberg de Barr Alsace Grand Cru followed by Kirchberg de RibeauvillÃ © Alsace Grand Cru followed by KitterlÃ © Alsace Grand Cru followed by Mambourg Alsace Grand Cru followed by Mandelberg Alsace Grand Cru followed by Marckrain Alsace Grand Cru followed by Moenchberg Alsace Grand Cru followed by Muenchberg Alsace Grand Cru followed by Ollwiller Alsace Grand Cru followed by Osterberg Alsace Grand Cru followed by Pfersigberg Alsace Grand Cru followed by Pfingstberg Alsace Grand Cru followed by Praelatenberg Alsace Grand Cru followed by Rangen Alsace Grand Cru followed by Saering Alsace Grand Cru followed by Schlossberg Alsace Grand Cru followed by Schoenenbourg Alsace Grand Cru followed by Sommerberg Alsace Grand Cru followed by Sonnenglanz Alsace Grand Cru followed by Spiegel Alsace Grand Cru followed by Sporen Alsace Grand Cru followed by Steinen Alsace Grand Cru followed by Steingrubler Alsace Grand Cru followed by Steinklotz Alsace Grand Cru followed by Vorbourg Alsace Grand Cru followed by Wiebelsberg Alsace Grand Cru followed by Wineck-Schlossberg Alsace Grand Cru followed by Winzenberg Alsace Grand Cru followed by ZinnkoepflÃ © Alsace Grand Cru followed by Zotzenberg Alsace Grand Cru followed by Rosacker Anjou Coteaux de la Loire whether or not followed by Val de Loire Anjou-Villages Brissac whether or not followed by Val de Loire Arbois whether or not followed by Pupillin whether or not followed by mousseux  Auxey-Duresses whether or not followed by CÃ ´te de Beaune  or CÃ ´te de Beaune-Villages  Bandol Equivalent term: Vin de Bandol Banyuls whether or not followed by Grand Cru  and /or Rancio  Bellet Equivalent term: Vin de Bellet Bergerac whether or not followed by sec  Bienvenues-BÃ ¢tard-Montrachet Blagny whether or not followed by CÃ ´te de Beaune  or CÃ ´te de Beaune-Villages  Blanquette de Limoux Blanquette mÃ ©thode ancestrale Blaye Bonnezeaux whether or not followed by Val de Loire Bordeaux CÃ ´tes de Francs Bordeaux Haut-Benauge Bourg Equivalent term: CÃ ´tes de Bourg / Bourgeais Bourgogne whether or not followed by Clairet , RosÃ ©  or by the name of a smaller geographical unit Coulanges-la-Vineuse Bourgogne whether or not followed by Clairet , RosÃ ©  or by the name of a smaller geographical unit CÃ ´te Chalonnaise Bourgogne whether or not followed by Clairet , RosÃ ©  or by the name of a smaller geographical unit CÃ ´te Saint-Jacques Bourgogne whether or not followed by Clairet , RosÃ ©  or by the name of a smaller geographical unit CÃ ´tes d'Auxerre Bourgogne whether or not followed by Clairet , RosÃ ©  or by the name of a smaller geographical unit CÃ ´tes du Couchois Bourgogne whether or not followed by Clairet , RosÃ ©  or by the name of a smaller geographical unit Hautes CÃ ´tes de Beaune Bourgogne whether or not followed by Clairet , RosÃ ©  or by the name of a smaller geographical unit Hautes CÃ ´tes de Nuits Bourgogne whether or not followed by Clairet , RosÃ ©  or by the name of a smaller geographical unit La Chapelle Notre-Dame Bourgogne whether or not followed by Clairet , RosÃ ©  or by the name of a smaller geographical unit Le Chapitre Bourgogne whether or not followed by Clairet , RosÃ ©  or by the name of a smaller geographical unit Montrecul / Montre-cul / En Montre-Cul Bourgogne whether or not followed by Clairet , RosÃ ©  or by the name of a smaller geographical unit VÃ ©zelay Bourgogne whether or not followed by Clairet , RosÃ ©  or by the name of a smaller geographical unit Ã pineuil Bourgogne whether or not followed by Clairet , RosÃ © , ordinaire  or grand ordinaire  Bourgogne aligotÃ © Bourgogne passe-tout-grains Bourgueil Bouzeron Bugey whether or not followed by the name of a smaller geographical unit whether or not preceded by Vins du , Mousseux du , PÃ ©tillant  or Roussette du  or followed by Mousseux  or PÃ ©tillant  whether or not followed by the name of a smaller geographical unit Buzet BÃ ©arn whether or not followed by Bellocq CabardÃ ¨s Cabernet d'Anjou whether or not followed by Val de Loire Cabernet de Saumur whether or not followed by Val de Loire Cadillac Cahors Cassis Chablis (2) whether or not followed by Beauroy whether or not followed by premier cru  Chablis (2) whether or not followed by Berdiot whether or not followed by premier cru  Chablis (2) whether or not followed by Beugnons Chablis (2) whether or not followed by Butteaux whether or not followed by premier cru  Chablis (2) whether or not followed by Chapelot whether or not followed by premier cru  Chablis (2) whether or not followed by Chatains whether or not followed by premier cru  Chablis (2) whether or not followed by Chaume de Talvat Chablis (2) whether or not followed by CÃ ´te de BrÃ ©chain whether or not followed by premier cru  Chablis (2) whether or not followed by CÃ ´te de Cuissy Chablis (2) whether or not followed by CÃ ´te de Fontenay whether or not followed by premier cru  Chablis (2) whether or not followed by CÃ ´te de Jouan whether or not followed by premier cru  Chablis (2) whether or not followed by CÃ ´te de LÃ ©chet whether or not followed by premier cru  Chablis (2) whether or not followed by CÃ ´te de Savant whether or not followed by premier cru  Chablis (2) whether or not followed by CÃ ´te de Vaubarousse whether or not followed by premier cru  Chablis (2) whether or not followed by CÃ ´te des PrÃ ©s Girots whether or not followed by premier cru  Chablis (2) whether or not followed by ForÃ ªts whether or not followed by premier cru  Chablis (2) whether or not followed by Fourchaume whether or not followed by premier cru  Chablis (2) whether or not followed by L'Homme mort whether or not followed by premier cru  Chablis (2) whether or not followed by Les Beauregards whether or not followed by premier cru  Chablis (2) whether or not followed by Les Fourneaux whether or not followed by premier cru  Chablis (2) whether or not followed by Les Lys whether or not followed by premier cru  Chablis (2) whether or not followed by Les Ã pinottes whether or not followed by premier cru  Chablis (2) whether or not followed by Mont de Milieu whether or not followed by premier cru  Chablis (2) whether or not followed by Montmains whether or not followed by premier cru  Chablis (2) whether or not followed by MontÃ ©e de Tonnerre Chablis (2) whether or not followed by Morein whether or not followed by premier cru  Chablis (2) whether or not followed by MÃ ©linots whether or not followed by premier cru  Chablis (2) whether or not followed by Pied d'Aloup whether or not followed by premier cru  Chablis (2) whether or not followed by RonciÃ ¨res whether or not followed by premier cru  Chablis (2) whether or not followed by SÃ ©cher whether or not followed by premier cru  Chablis (2) whether or not followed by Troesmes whether or not followed by premier cru  Chablis (2) whether or not followed by Vaillons whether or not followed by premier cru  Chablis (2) whether or not followed by Vau Ligneau whether or not followed by premier cru  Chablis (2) whether or not followed by Vau de Vey whether or not followed by premier cru  Chablis (2) whether or not followed by Vaucoupin whether or not followed by premier cru  Chablis (2) whether or not followed by Vaugiraut whether or not followed by premier cru  Chablis (2) whether or not followed by Vaulorent whether or not followed by premier cru  Chablis (2) whether or not followed by Vaupulent whether or not followed by premier cru  Chablis (2) whether or not followed by Vaux-Ragons whether or not followed by premier cru  Chablis (2) whether or not followed by Vosgros whether or not followed by premier cru  Chablis (2) Chablis grand cru whether or not followed by Blanchot Chablis grand cru whether or not followed by Bougros Chablis grand cru whether or not followed by Grenouilles Chablis grand cru whether or not followed by Les Clos Chablis grand cru whether or not followed by Preuses Chablis grand cru whether or not followed by Valmur Chablis grand cru whether or not followed by VaudÃ ©sir Chambertin-Clos-de-BÃ ¨ze Champagne (2) Chapelle-Chambertin Charlemagne Chaume - Premier Cru des coteaux du Layon Cheverny Chinon Chorey-les-Beaune whether or not followed by CÃ ´te de Beaune  or CÃ ´te de Beaune-Villages  ChÃ ¢teau Grillet ChÃ ¢teau-Chalon ChÃ ¢teaumeillant ChÃ ¢tillon-en-Diois Clairette de Bellegarde Clairette de Die Clairette de Languedoc whether or not followed by the name of a smaller geographical unit Clos Saint-Denis Clos de Tart Clos des Lambrays Collioure Condrieu CorbiÃ ¨res Cornas Corse whether or not followed by Calvi whether or not preceded by Vin de  Corse whether or not followed by Coteaux du Cap Corse whether or not preceded by Vin de  Corse whether or not followed by Figari whether or not preceded by Vin de  Corse whether or not followed by Porto-Vecchio whether or not preceded by Vin de  Corse whether or not followed by SartÃ ¨ne whether or not preceded by Vin de  Corse whether or not preceded by Vin de  CostiÃ ¨res de NÃ ®mes Coteaux Varois en Provence Coteaux champenois whether or not followed by the name of a smaller geographical unit Coteaux d'Aix-en-Provence Coteaux d'Ancenis followed by the name of the vine variety Coteaux de Die Coteaux de Pierrevert Coteaux de Saumur whether or not followed by Val de Loire Coteaux de l'Aubance whether or not followed by Val de Loire Coteaux du Giennois Coteaux du Languedoc whether or not followed by CabriÃ ¨res Coteaux du Languedoc whether or not followed by Coteaux de Saint-Christol' / Saint-Christol Coteaux du Languedoc whether or not followed by Coteaux de VÃ ©rargues / VÃ ©rargues Coteaux du Languedoc whether or not followed by Coteaux de la MÃ ©janelle / La MÃ ©janelle Coteaux du Languedoc whether or not followed by Montpeyroux Coteaux du Languedoc whether or not followed by Quatourze Coteaux du Languedoc whether or not followed by Saint-DrÃ ©zÃ ©ry Coteaux du Languedoc whether or not followed by Saint-Georges-d'Orques Coteaux du Languedoc whether or not followed by Saint-Saturnin Coteaux du Languedoc whether or not followed by Pic-Saint-Loup Coteaux du Layon Chaume whether or not followed by Val de Loire Coteaux du Loir whether or not followed by Val de Loire Coteaux du Lyonnais Coteaux du Quercy Coteaux du Tricastin Coteaux du VendÃ ´mois whether or not followed by Val de Loire Cour-Cheverny whether or not followed by Val de Loire Criots-BÃ ¢tard-Montrachet Crozes-Hermitage Equivalent term: Crozes-Ermitage CrÃ ©mant d'Alsace CrÃ ©mant de Bordeaux CrÃ ©mant de Bourgogne CrÃ ©mant de Die CrÃ ©mant de Limoux CrÃ ©mant de Loire CrÃ ©mant du Jura CrÃ ©py CÃ ©rons CÃ ´te roannaise CÃ ´tes Canon Fronsac Equivalent term: Canon Fronsac CÃ ´tes d'Auvergne whether or not followed by Boudes CÃ ´tes d'Auvergne whether or not followed by Chanturgue CÃ ´tes d'Auvergne whether or not followed by ChÃ ¢teaugay CÃ ´tes d'Auvergne whether or not followed by Corent CÃ ´tes d'Auvergne whether or not followed by Madargue CÃ ´tes de Bergerac CÃ ´tes de Blaye CÃ ´tes de Bordeaux Saint-Macaire CÃ ´tes de Castillon CÃ ´tes de Duras CÃ ´tes de Millau CÃ ´tes de Montravel CÃ ´tes de Provence CÃ ´tes de Toul CÃ ´tes du Brulhois CÃ ´tes du Forez CÃ ´tes du Jura whether or not followed by mousseux  CÃ ´tes du LubÃ ©ron CÃ ´tes du Marmandais CÃ ´tes du Roussillon whether or not followed by Les Aspres CÃ ´tes du Roussillon Villages whether or not followed by the name of a smaller geographical unit CÃ ´tes du Ventoux CÃ ´tes du Vivarais Entre-Deux-Mers-Haut-Benauge FaugÃ ¨res Fiefs VendÃ ©ens whether or not followed by Brem Fiefs VendÃ ©ens whether or not followed by Mareuil Fiefs VendÃ ©ens whether or not followed by Pissotte Fiefs VendÃ ©ens whether or not followed by Vix Fitou Fixin Floc de Gascogne Fronsac Frontignan whether or not preceded by Muscat de  Fronton Gaillac whether or not followed by mousseux  Gaillac premiÃ ¨res cÃ ´tes Gigondas Givry Grand Roussillon whether or not followed by Rancio  Graves de Vayres Griotte-Chambertin Gros plant du Pays nantais Haut-Montravel Haut-Poitou l'Hermitage or Ermitage or l'Ermitage Irancy IroulÃ ©guy JasniÃ ¨res whether or not followed by Val de Loire JuliÃ ©nas JuranÃ §on whether or not followed by sec  L'Ã toile whether or not followed by mousseux  La Grande Rue Ladoix whether or not followed by CÃ ´te de Beaune  or CÃ ´te de Beaune-Villages  Lalande de Pomerol Languedoc whether or not followed by the name of a smaller geographical unit Languedoc GrÃ ¨s de Montpellier Languedoc La Clape Languedoc Picpoul-de-Pinet Languedoc Terrasses du Larzac Languedoc-PÃ ©zÃ ©nas LatriciÃ ¨res-Chambertin Lavilledieu Les Baux de Provence Limoux Lirac Listrac-MÃ ©doc Loupiac Lussac-Saint-Ã milion Macvin du Jura Madiran MalepÃ ¨re Maranges whether or not followed by Clos de la BoutiÃ ¨re Maranges whether or not followed by La Croix Moines Maranges whether or not followed by La FussiÃ ¨re Maranges whether or not followed by Le Clos des LoyÃ ¨res Maranges whether or not followed by Le Clos des Rois Maranges whether or not followed by Les Clos Roussots Maranges whether or not followed by the name of a smaller geographical unit whether or not followed by CÃ ´te de Beaune  or CÃ ´te de Beaune-Villages  Marcillac Marsannay whether or not followed by rosÃ ©  Maury whether or not followed by Rancio  Mazis-Chambertin MazoyÃ ¨res-Chambertin Menetou-Salon whether or not followed by the name of a smaller geographical unit whether or not followed by Val de Loire Minervois Minervois-La-LiviniÃ ¨re Monbazillac Montagne Saint-Ã milion Montagny MonthÃ ©lie whether or not followed by CÃ ´te de Beaune  or CÃ ´te de Beaune-Villages  Montlouis-sur-Loire whether or not followed by Val de Loire whether or not followed by mousseux  or pÃ ©tillant  Montravel Morey-Saint-Denis Moselle (2) Moulis Equivalent term: Moulis-en-MÃ ©doc Muscadet-Coteaux de la Loire whether or not followed by Val de Loire Muscadet-CÃ ´tes de Grandlieu whether or not followed by Val de Loire Muscadet-SÃ ¨vre et Maine whether or not followed by Val de Loire Muscat de Beaumes-de-Venise Muscat de Lunel Muscat de Mireval Muscat de Saint-Jean-de-Minervois Muscat du Cap Corse NÃ ©ac OrlÃ ©ans whether or not followed by ClÃ ©ry Pacherenc du Vic-Bilh whether or not followed by sec  Palette Patrimonio Pernand-Vergelesses whether or not followed by CÃ ´te de Beaune  or CÃ ´te de Beaune-Villages  Pessac-LÃ ©ognan Petit Chablis whether or not followed by the name of a smaller geographical unit Pineau des Charentes Equivalent term: Pineau Charentais Pouilly-LochÃ © Pouilly-Vinzelles Pouilly-sur-Loire whether or not followed by Val de Loire Equivalent term: Blanc FumÃ © de Pouilly whether or not followed by Val de Loire PremiÃ ¨res CÃ ´tes de Blaye PremiÃ ¨res CÃ ´tes de Bordeaux whether or not followed by the name of a smaller geographical unit Puisseguin-Saint-Emilion PÃ ©charmant Quarts de Chaume whether or not followed by Val de Loire Quincy whether or not followed by Val de Loire Rasteau whether or not followed by Rancio  Reuilly whether or not followed by Val de Loire Rivesaltes whether or not followed by Rancio  whether or not preceded by Muscat de  RomanÃ ©e (La) Rosette RosÃ © de Loire whether or not followed by Val de Loire RosÃ © des Riceys Roussette de Savoie whether or not followed by the name of a smaller geographical unit Ruchottes-Chambertin Rully RÃ ©gniÃ © Saint Sardos Saint-Aubin whether or not followed by CÃ ´te de Beaune  or CÃ ´te de Beaune-Villages  Saint-Bris Saint-Chinian Saint-Georges-Saint-Ã milion Saint-Joseph Saint-Mont Saint-Nicolas-de-Bourgueil whether or not followed by Val de Loire Saint-PourÃ §ain Saint-PÃ ©ray whether or not followed by mousseux  Saint-Romain whether or not followed by CÃ ´te de Beaune  or CÃ ´te de Beaune-Villages  Saint-VÃ ©ran Saint-Ã milion Grand Cru Sainte-Croix du Mont Sainte-Foy Bordeaux Saumur-Champigny whether or not followed by Val de Loire Saussignac Sauternes SavenniÃ ¨res whether or not followed by Val de Loire SavenniÃ ¨res-CoulÃ ©e de Serrant whether or not followed by Val de Loire SavenniÃ ¨res-Roche-aux-Moines whether or not followed by Val de Loire Seyssel whether or not followed by mousseux  Touraine Amboise whether or not followed by Val de Loire Touraine Azay-le-Rideau whether or not followed by Val de Loire Touraine Mestand whether or not followed by Val de Loire Touraine Noble JouÃ © whether or not followed by Val de Loire Tursan Vacqueyras ValenÃ §ay Vin d'Entraygues et du Fel Vin d'Estaing Vin de Savoie whether or not followed by the name of a smaller geographical unit whether or not followed by mousseux  or pÃ ©tillant  Vins Fins de la CÃ ´te de Nuits Vins du Thouarsais VirÃ ©-ClessÃ © Volnay Santenots Vougeot Names of wines with protected names of origin: Agenais Aigues Ain Allier Allobrogie Alpes Maritimes Alpes de Haute Provence Alpilles ArdÃ ¨che Argens AriÃ ¨ge Aude Aveyron Balmes Dauphinoises Bessan Bigorre Bouches du RhÃ ´ne Bourbonnais BÃ ©novie BÃ ©range Calvados Cassan Cathare Caux Cessenon Charentais whether or not followed by Ile d'OlÃ ©ron Charentais whether or not followed by Ile de RÃ © Charentais whether or not followed by Saint Sornin Charente Charentes Maritimes Cher CitÃ © de Carcassonne Collines Rhodaniennes Collines de la Moure ComtÃ © Tolosan ComtÃ © de Grignan ComtÃ ©s Rhodaniens CorrÃ ¨ze Coteaux Charitois Coteaux Flaviens Coteaux de Bessilles Coteaux de Coiffy Coteaux de CÃ ¨ze Coteaux de Fontcaude Coteaux de Glanes Coteaux de Laurens Coteaux de Miramont Coteaux de MontÃ ©limar Coteaux de Murviel Coteaux de Narbonne Coteaux de Peyriac Coteaux de Tannay Coteaux de l'ArdÃ ¨che Coteaux de la Cabrerisse Coteaux de lAuxois Coteaux des Baronnies Coteaux du Cher et de lArnon Coteaux du GrÃ ©sivaudan Coteaux du Libron Coteaux du Littoral Audois Coteaux du Pont du Gard Coteaux du Salagou Coteaux du Verdon Coteaux dEnserune Coteaux et Terrasses de Montauban Creuse Cucugnan CÃ ©vennes whether or not followed by Mont Bouquet CÃ ´te Vermeille CÃ ´tes Catalanes CÃ ´tes de Ceressou CÃ ´tes de Gascogne CÃ ´tes de Lastours CÃ ´tes de Meuse CÃ ´tes de Montestruc CÃ ´tes de Prouilhe CÃ ´tes de PÃ ©rignan CÃ ´tes de Thau CÃ ´tes de Thongue CÃ ´tes du Brian CÃ ´tes du Condomois CÃ ´tes du Tarn CÃ ´tes du Vidourle Deux-SÃ ¨vres Dordogne Doubs DrÃ ´me DuchÃ © dUzÃ ¨s Franche-ComtÃ © whether or not followed by Coteaux de Champlitte Gard Gers Haute VallÃ ©e de l'Orb Haute VallÃ ©e de lAude Haute-Garonne Haute-Marne Haute-SaÃ ´ne Haute-Vienne Hauterive whether or not followed by Coteaux du TermenÃ ¨s Hauterive whether or not followed by CÃ ´tes de LÃ ©zignan Hauterive whether or not followed by Val dOrbieu Hautes-Alpes Hautes-PyrÃ ©nÃ ©es Hauts de Badens Indre Indre et Loire IsÃ ¨re Landes Loir et Cher Loire-Atlantique Loiret Lot Lot et Garonne Maine et Loire Maures Meuse Mont Baudile Mont-Caume Monts de la Grage MÃ ©diterranÃ ©e NiÃ ¨vre Pays d'Oc Pays d'HÃ ©rault Petite Crau PrincipautÃ © d'Orange Puy de DÃ ´me PyrÃ ©nÃ ©es Orientales PyrÃ ©nÃ ©es-Atlantiques PÃ ©rigord whether or not followed by Vin de Domme Sables du Golfe du Lion Saint-Guilhem-le-DÃ ©sert Saint-Sardos Sainte Baume Sainte Marie la Blanche Sarthe SaÃ ´ne et Loire Seine et Marne Tarn Tarn et Garonne Terroirs Landais whether or not followed by Coteaux de Chalosse Terroirs Landais whether or not followed by CÃ ´tes de LAdour Terroirs Landais whether or not followed by Sables Fauves Terroirs Landais whether or not followed by Sables de lOcÃ ©an ThÃ ©zac-Perricard Torgan UrfÃ © Val de Cesse Val de Dagne Val de Loire Val de Montferrand VallÃ ©e du Paradis Var Vaucluse Vaunage VendÃ ©e VicomtÃ © d'Aumelas Vienne Vistrenque Yonne Ã le de BeautÃ © In Germany Names of wines with protected designations of origin: Ahr whether or not followed by the name of a smaller geographical unit Baden whether or not followed by the name of a smaller geographical unit Franken whether or not followed by the name of a smaller geographical unit Hessische BergstraÃ e whether or not followed by the name of a smaller geographical unit Mittelrhein whether or not followed by the name of a smaller geographical unit Nahe whether or not followed by the name of a smaller geographical unit Pfalz whether or not followed by the name of a smaller geographical unit Rheingau whether or not followed by the name of a smaller geographical unit Rheinhessen whether or not followed by the name of a smaller geographical unit Saale-Unstrut whether or not followed by the name of a smaller geographical unit Sachsen whether or not followed by the name of a smaller geographical unit WÃ ¼rttemberg whether or not followed by the name of a smaller geographical unit Names of wines with protected names of origin: Ahrtaler Badischer Bayerischer Bodensee Brandenburger Mosel Ruwer Saar Main Mecklenburger Mitteldeutscher Nahegauer Neckar Oberrhein PfÃ ¤lzer Regensburger Rhein Rhein-Neckar Rheinburgen Rheingauer Rheinischer SaarlÃ ¤ndischer Schleswig-Holsteinischer SchwÃ ¤bischer Starkenburger SÃ ¤chsischer TaubertÃ ¤ler In Greece Names of wines with protected designations of origin: Ã Ã ³Ã Ã ¯Ã ±Ã »Ã ¿Ã  Equivalent term: Anchialos Ã Ã ¼Ã Ã ½Ã Ã ±Ã ¹Ã ¿ Equivalent term: Amynteo Ã Ã Ã Ã ¬Ã ½Ã µÃ  Equivalent term: Archanes Ã Ã ¿Ã Ã ¼Ã ­Ã ½Ã ¹Ã Ã Ã ± Equivalent term: Goumenissa Ã Ã ±Ã Ã ½Ã ­Ã  Equivalent term: Dafnes Ã Ã ¯Ã Ã Ã ± Equivalent term: Zitsa Ã Ã ®Ã ¼Ã ½Ã ¿Ã  Equivalent term: Lemnos Ã Ã ±Ã ½Ã Ã ¹Ã ½Ã µÃ ¯Ã ± Equivalent term: Mantinia Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  Equivalent term: Mavrodafne of Cephalonia Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ Equivalent term: Mavrodaphne of Patras Ã Ã µÃ Ã µÃ ½Ã ¹Ã ºÃ Ã »Ã ± Equivalent term: Messenikola Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  Equivalent term: Cephalonia Muscatel Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã Equivalent term: Lemnos Muscatel Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ Equivalent term: Patras Muscatel Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã Ã Ã ±Ã Ã Ã Ã ½ Equivalent term: Rio Patron Muscatel Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã Equivalent term: Rhodes Muscatel Ã Ã ¬Ã ¿Ã Ã Ã ± Equivalent term: Naoussa Ã Ã µÃ ¼Ã ­Ã ± Equivalent term: Nemea Ã Ã ¬Ã Ã ¿Ã  Equivalent term: Paros Ã Ã ¬Ã Ã Ã ± Equivalent term: Patras Ã Ã µÃ ¶Ã ¬ Equivalent term: Peza Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã µÃ »Ã ¯Ã Ã Ã ½Ã ± Equivalent term: Cotes de Meliton Ã ¡Ã ±Ã Ã ¬Ã ½Ã · Equivalent term: Rapsani Ã ¡Ã ¿Ã ¼ÃÃ Ã »Ã ± Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  Equivalent term: Robola of Cephalonia Ã ¡Ã Ã ´Ã ¿Ã  Equivalent term: Rhodes Ã £Ã ¬Ã ¼Ã ¿Ã  Equivalent term: Samos Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · Equivalent term: Santorini Ã £Ã ·Ã Ã µÃ ¯Ã ± Equivalent term: Sitia Names of wines with protected names of origin: Ã Ã  Equivalent term: Ã Ã ¿s Ã Ã ±Ã ³Ã ½Ã ·Ã Ã ¯Ã ±Ã  Equivalent term: Magnissia Ã Ã ¹Ã ³Ã ±Ã ¹Ã ¿ÃÃ µÃ »Ã ±Ã ³Ã ¯Ã Ã ¹Ã ºÃ ¿Ã  Equivalent term: Aegean Sea Ã Ã Ã Ã ¹Ã ºÃ Ã  Equivalent term: Attiki-Attikos Ã Ã Ã ±Ã Ã ºÃ Ã  Equivalent term: Ã chaia Ã Ã µÃ Ã ½Ã Ã ­Ã ± Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã · Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã Equivalent term: Verdea Onomasia kata paradosi Zakinthou Ã ÃÃ µÃ ¹Ã Ã Ã Ã ¹Ã ºÃ Ã  Equivalent term: Epirus-Epirotikos Ã Ã Ã ±Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  Equivalent term: Heraklion-Herakliotikos ÃÃ µÃ Ã Ã ±Ã »Ã ¹Ã ºÃ Ã  Equivalent term: Thessalia-Thessalikos ÃÃ ·Ã ²Ã ±Ã Ã ºÃ Ã  Equivalent term: Thebes-Thivaikos ÃÃ Ã ±Ã ºÃ ¹Ã ºÃ Ã  or ÃÃ Ã ¬Ã ºÃ ·Ã  Equivalent term: Thrace-Thrakikos or Thrakis ÃÃ Ã ¼Ã ±Ã Ã ¹Ã ºÃ Ã  Equivalent term: Ismaros-Ismarikos Ã Ã ¿Ã Ã ¹Ã ½Ã ¸Ã ¹Ã ±Ã ºÃ Ã  Equivalent term: Korinthos-Korinthiakos Ã Ã Ã ·Ã Ã ¹Ã ºÃ Ã  Equivalent term: Crete-Kritikos Ã Ã ±Ã ºÃ Ã ½Ã ¹Ã ºÃ Ã  Equivalent term: Lakonia-Lakonikos Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¹Ã ºÃ Ã  Equivalent term: Macedonia-Macedonikos Ã Ã µÃ Ã ·Ã ¼Ã ²Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  Equivalent term: Nea Messimvria Ã Ã µÃ Ã Ã ·Ã ½Ã ¹Ã ±Ã ºÃ Ã  Equivalent term: Messinia-Messiniakos Ã Ã µÃ Ã Ã ¿Ã ²Ã ¯Ã Ã ¹Ã ºÃ ¿Ã  Equivalent term: Metsovo-Metsovitikos Ã Ã ¿Ã ½Ã µÃ ¼Ã ²Ã ¬Ã Ã ¹Ã ¿Ã  Equivalent term: Monemvasia-Monemvasios Ã Ã ±Ã ¹Ã ±Ã ½Ã ¯Ã Ã ¹Ã ºÃ ¿Ã  Equivalent term: Peanea Ã Ã ±Ã »Ã »Ã ·Ã ½Ã ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  Equivalent term: Pallini-Palliniotikos Ã Ã µÃ »Ã ¿ÃÃ ¿Ã ½Ã ½Ã ·Ã Ã ¹Ã ±Ã ºÃ Ã  Equivalent term: Peloponnese-Peloponnesiakos Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã Ã Ã ¹Ã ºÃ ®Ã  may be accompanied by the name of a smaller geographical unit Equivalent term: Retsina (2) of Attiki Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¿Ã ¹Ã Ã Ã ¯Ã ±Ã  may be accompanied by the name of a smaller geographical unit Equivalent term: Retsina (2) of Viotia Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¹Ã ¬Ã »Ã Ã Ã Ã ½ whether or not accompanied by Ã Ã Ã ²Ã ¿Ã ¹Ã ± Equivalent term: Retsina (2) of Gialtra whether or not accompanied by Evvia Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã Ã ²Ã ¿Ã ¯Ã ±Ã  may be accompanied by the name of a smaller geographical unit Equivalent term: Retsina (2) of Evvia Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± ÃÃ ·Ã ²Ã Ã ½ whether or not accompanied by Ã Ã ¿Ã ¹Ã Ã Ã ¯Ã ± Equivalent term: Retsina (2) of Thebes whether or not accompanied by Viotia Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã Ã Ã Ã Ã ¿Ã whether or not accompanied by Ã Ã Ã ²Ã ¿Ã ¹Ã ± Equivalent term: Retsina (2) of Karystos whether or not accompanied by Evvia Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã Ã ÃÃ ¯Ã ±Ã  or Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¿Ã Ã ÃÃ ¯Ã ¿Ã whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina (2) of Kropia or  Retsina (2) of Koropi whether or not accompanied by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã Ã ºÃ ¿ÃÃ ¿Ã Ã »Ã ¿Ã whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina (2) of Markopoulo whether or not accompanied by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã µÃ ³Ã ¬Ã Ã Ã ½ whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina (2) of Megara whether or not accompanied by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã µÃ Ã ¿Ã ³Ã µÃ ¯Ã Ã ½ whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina (2) of Mesogia whether or not accompanied by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã ¹Ã ±Ã ½Ã ¯Ã ±Ã  or  Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¹Ã ¿ÃÃ µÃ Ã ¯Ã ¿Ã whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina (2) of Peania or  Retsina (2) of Liopesi whether or not accompanied by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã »Ã »Ã ®Ã ½Ã ·Ã  whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina (2) of Pallini whether or not accompanied by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¹Ã ºÃ µÃ Ã ¼Ã ¯Ã ¿Ã whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina (2) of Pikermi whether or not accompanied by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã £ÃÃ ¬Ã Ã Ã ½ whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina (2) of Spata whether or not accompanied by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã §Ã ±Ã »Ã ºÃ ¯Ã ´Ã ±Ã  whether or not accompanied by Ã Ã Ã ²Ã ¿Ã ¹Ã ± Equivalent term: Retsina (2) of Halkida whether or not accompanied by Evvia Ã £Ã Ã Ã ¹Ã ±Ã ½Ã Ã  Equivalent term: Syros-Syrianos Ã Ã ²Ã ´Ã ®Ã Ã Ã ½ Equivalent term: Avdira Ã Ã ³Ã ¯Ã ¿Ã Ã Ã Ã ¿Ã Ã , - Ã Ã ³Ã ¹Ã ¿Ã Ã µÃ ¯Ã Ã ¹Ã ºÃ ¿Ã  Equivalent term: Mount Athos - Holy Mountain Ã Ã ³Ã ¿Ã Ã ¬Ã  Equivalent term: Agora Ã Ã ´Ã Ã ¹Ã ±Ã ½Ã ®Ã  Equivalent term: Adriani Ã Ã ½Ã ±Ã ²Ã Ã Ã Ã ¿Ã Equivalent term: Anavyssos Ã Ã Ã ³Ã ¿Ã »Ã ¯Ã ´Ã ±Ã  Equivalent term: Argolida Ã Ã Ã ºÃ ±Ã ´Ã ¯Ã ±Ã  Equivalent term: Arkadia Ã Ã ¯Ã »Ã ¹Ã Ã Ã ±Ã  Equivalent term: Vilitsa Ã Ã µÃ »Ã ²Ã µÃ ½Ã Ã ¿Ã  Equivalent term: Velventos Ã Ã µÃ Ã ±Ã ½Ã µÃ ¯Ã Ã ½ Equivalent term: Gerania Ã Ã Ã µÃ ²Ã µÃ ½Ã Ã ½ Equivalent term: Grevena Ã Ã Ã ¬Ã ¼Ã ±Ã  Equivalent term: Drama Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ®Ã Ã ¿Ã Equivalent term: Dodekanese Ã ÃÃ ±Ã ½Ã ¿Ã ¼Ã ®Ã  Equivalent term: Epanomi Ã Ã Ã ²Ã ¿Ã ¹Ã ±Ã  Equivalent term: Evia Ã Ã »Ã ¹Ã µÃ ¯Ã ±Ã  Equivalent term: Ilia Ã Ã ¼Ã ±Ã ¸Ã ¯Ã ±Ã  Equivalent term: Imathia ÃÃ ±Ã Ã ±Ã ½Ã Ã ½ Equivalent term: Thapsana ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ ·Ã  Equivalent term: Thessaloniki ÃÃ ºÃ ±Ã Ã ¯Ã ±Ã  Equivalent term: Ikaria ÃÃ »Ã ¯Ã ¿Ã Equivalent term: Ilion ÃÃ Ã ±Ã ½Ã ½Ã ¯Ã ½Ã Ã ½ Equivalent term: Ioannina Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã  Equivalent term: Corfu Ã Ã ±Ã Ã ´Ã ¯Ã Ã Ã ±Ã  Equivalent term: Karditsa Ã Ã ±Ã Ã Ã Ã Ã ¿Ã Equivalent term: Karystos Ã Ã ±Ã Ã Ã ¿Ã Ã ¹Ã ¬Ã  Equivalent term: Kastoria Ã Ã ¹Ã Ã ¬Ã ¼Ã ¿Ã Equivalent term: Kissamos Ã Ã »Ã ·Ã ¼Ã ­Ã ½Ã Ã ¹ Equivalent term: Klimenti Ã Ã ¿Ã ¶Ã ¬Ã ½Ã ·Ã  Equivalent term: Kozani Ã Ã ¿Ã ¹Ã »Ã ¬Ã ´Ã ±Ã  Ã Ã Ã ±Ã »Ã ¬Ã ½Ã Ã ·Ã  Equivalent term: Valley of Atalanti Ã Ã ¿Ã Ã ÃÃ ¯Ã ¿Ã Equivalent term: Koropi Ã Ã Ã ±Ã ½Ã ¹Ã ¬Ã  Equivalent term: Krania Ã Ã Ã ±Ã ½Ã ½Ã Ã ½Ã ¿Ã  Equivalent term: Krannona Ã Ã Ã ºÃ »Ã ¬Ã ´Ã Ã ½ Equivalent term: Cyclades Ã Ã ±Ã Ã ¹Ã ¸Ã ¯Ã ¿Ã Equivalent term: Lasithi Ã Ã µÃ Ã Ã ¯Ã ½Ã Ã ½ Equivalent term: Letrines Ã Ã µÃ Ã ºÃ ¬Ã ´Ã ±Ã  Equivalent term: Lefkada Ã Ã ·Ã »Ã ¬Ã ½Ã Ã ¹Ã ¿Ã Ã Ã µÃ ´Ã ¯Ã ¿Ã Equivalent term: Lilantio Pedio Ã Ã ±Ã ½Ã Ã ¶Ã ±Ã ²Ã ¹Ã ½Ã ¬Ã Ã Ã ½ Equivalent term: Mantzavinata Ã Ã ±Ã Ã ºÃ ÃÃ ¿Ã Ã »Ã ¿Ã Equivalent term: Markopoulo Ã Ã ±Ã Ã Ã ¯Ã ½Ã ¿Ã Equivalent term: Ã artino Ã Ã µÃ Ã ±Ã ¾Ã ¬Ã Ã Ã ½ Equivalent term: Metaxata Ã Ã µÃ Ã µÃ Ã Ã Ã ½ Equivalent term: Meteora Ã ÃÃ ¿Ã Ã ½Ã Ã ¹Ã ± Ã Ã ¿Ã ºÃ Ã ¯Ã ´Ã ¿Ã  Equivalent term: Opountia Lokridos Ã Ã ­Ã »Ã »Ã ±Ã  Equivalent term: Pella Ã Ã ±Ã ³Ã ³Ã ±Ã ¯Ã ¿Ã Equivalent term: Pangeon Ã Ã ±Ã Ã ½Ã ±Ã Ã Ã ¿Ã  Equivalent term: Parnasos Ã Ã ¹Ã µÃ Ã ¯Ã ±Ã  Equivalent term: Pieria Ã Ã ¹Ã Ã ¬Ã Ã ¹Ã ´Ã ¿Ã  Equivalent term: Pisatis Ã Ã »Ã ±Ã ³Ã ¯Ã µÃ  Ã Ã ¬Ã ¹Ã ºÃ ¿Ã Equivalent term: Slopes of Paiko Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¹Ã ³Ã ¹Ã ±Ã »Ã µÃ ¯Ã ±Ã  Equivalent term: Slopes of Egialia Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¼ÃÃ ­Ã »Ã ¿Ã Equivalent term: Slopes of Ambelos Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã µÃ Ã Ã ¯Ã Ã ºÃ ¿Ã Equivalent term: Slopes of Vertiskos Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¿Ã Ã Ã ¯Ã ½Ã ¿Ã Equivalent term: Slopes of Enos Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã ¹Ã ¸Ã ±Ã ¹Ã Ã Ã ½Ã ± Equivalent term: Slopes of Kitherona Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã ½Ã ·Ã ¼Ã ¯Ã ´Ã ¿Ã  Equivalent term: Slopes of Knimida Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã ¬Ã Ã ½Ã ·Ã ¸Ã ±Ã  Equivalent term: Slopes of Parnitha Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã µÃ ½Ã Ã µÃ »Ã ¹Ã ºÃ ¿Ã  Equivalent term: Slopes of Pendeliko Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã µÃ Ã Ã Ã Ã ¿Ã  Equivalent term: Slopes of Petroto Ã Ã Ã »Ã ¯Ã ±Ã  Equivalent term: Pylia Ã ¡Ã ¹Ã Ã Ã Ã ½Ã ±Ã  Equivalent term: Ritsona Ã £Ã µÃ Ã Ã Ã ½ Equivalent term: Serres Ã £Ã ¹Ã ¬Ã Ã ¹Ã Ã Ã ±Ã  Equivalent term: Siatista Ã £Ã ¹Ã ¸Ã Ã ½Ã ¯Ã ±Ã  Equivalent term: Sithonia Ã £ÃÃ ¬Ã Ã Ã ½ Equivalent term: Spata Ã £Ã Ã µÃ Ã µÃ ¬Ã  Ã Ã »Ã »Ã ¬Ã ´Ã ±Ã  Equivalent term: Sterea Ellada Ã ¤Ã µÃ ³Ã ­Ã ±Ã  Equivalent term: Tegea Ã ¤Ã Ã ¹Ã Ã Ã »Ã ¯Ã ±Ã  Equivalent term: Trifilia Ã ¤Ã Ã Ã ½Ã ¬Ã ²Ã ¿Ã Equivalent term: Tyrnavos Ã ¦Ã »Ã Ã Ã ¹Ã ½Ã ±Ã  Equivalent term: Florina Ã §Ã ±Ã »Ã ¹Ã ºÃ ¿Ã Ã ½Ã ±Ã  Equivalent term: Halikouna Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  Equivalent term: Halkidiki In Hungary Names of wines with protected designations of origin: Badacsony whether or not followed by the name of the sub-region, the municipality or the site Balaton Balaton-felvidÃ ©k whether or not followed by the name of the sub-region, the municipality or the site BalatonboglÃ ¡r whether or not followed by the name of the sub-region, the municipality or the site BalatonfÃ ¼red-Csopak whether or not followed by the name of the sub-region, the municipality or the site Balatoni BÃ ¼kk whether or not followed by the name of the sub-region, the municipality or the site CsongrÃ ¡d whether or not followed by the name of the sub-region, the municipality or the site DebrÃ i HÃ ¡rslevelÃ ± Duna Eger whether or not followed by the name of the sub-region, the municipality or the site EgerszÃ ³lÃ ¡ti Olaszrizling Egri BikavÃ ©r Egri BikavÃ ©r Superior Etyek-Buda whether or not followed by the name of the sub-region, the municipality or the site HajÃ ³s-Baja whether or not followed by the name of the sub-region, the municipality or the site IzsÃ ¡ki Arany SÃ ¡rfehÃ ©r KunsÃ ¡g whether or not followed by the name of the sub-region, the municipality or the site KÃ ¡li MÃ ¡tra whether or not followed by the name of the sub-region, the municipality or the site MÃ ³r whether or not followed by the name of the sub-region, the municipality or the site Nagy-SomlÃ ³ whether or not followed by the name of the sub-region, the municipality or the site NeszmÃ ©ly whether or not followed by the name of the sub-region, the municipality or the site Pannon Pannonhalma whether or not followed by the name of the sub-region, the municipality or the site PÃ ©cs whether or not followed by the name of the sub-region, the municipality or the site SomlÃ ³i SomlÃ ³i Arany SomlÃ ³i NÃ ¡szÃ ©jszakÃ ¡k bora Sopron whether or not followed by the name of the sub-region, the municipality or the site SzekszÃ ¡rd whether or not followed by the name of the sub-region, the municipality or the site Tihany Tokaj whether or not followed by the name of the sub-region, the municipality or the site Tolna whether or not followed by the name of the sub-region, the municipality or the site VillÃ ¡ny whether or not followed by the name of the sub-region, the municipality or the site VillÃ ¡nyi vÃ ©dett eredetÃ ± classicus Zala whether or not followed by the name of the sub-region, the municipality or the site Names of wines with protected names of origin: AlfÃ ¶ldi whether or not followed by the name of a smaller geographical unit BalatonmellÃ ©ki whether or not followed by the name of a smaller geographical unit Duna mellÃ ©ki Duna-Tisza-kÃ ¶zi DunÃ ¡ntÃ ºli DÃ ©l-alfÃ ¶ldi DÃ ©l-dunÃ ¡ntÃ ºli FelsÃ -magyarorszÃ ¡gi Nyugat-dunÃ ¡ntÃ ºli Tisza mellÃ ©ki Tisza vÃ ¶lgyi ZemplÃ ©ni Ã szak-dunÃ ¡ntÃ ºli In Italy Names of wines with protected designations of origin: Aglianico del Taburno Equivalent term: Taburno Aglianico del Vulture Albana di Romagna Albugnano Alcamo Aleatico di Gradoli Aleatico di Puglia Alezio Alghero Alta Langa Alto Adige followed by Terlano Equivalent term: SÃ ¼dtirol Terlaner Alto Adige followed by Meranese di collina Equivalent term: Alto Adige Meranese / SÃ ¼dtirol Meraner HÃ ¼gel / SÃ ¼dtirol Meraner Alto Adige Equivalent term: dell'Alto Adige / SÃ ¼dtirol / SÃ ¼dtiroler Alto Adige followed by Valle Isarco Equivalent term: SÃ ¼dtiroler Eisacktal / Eisacktaler Alto Adige followed by Valle Venosta Equivalent term: SÃ ¼dtirol Vinschgau Alto Adige followed by Santa Maddalena Equivalent term: SÃ ¼dtiroler St.Magdalener Alto Adige followed by Colli di Bolzano Equivalent term: SÃ ¼dtiroler Bozner Leiten Alto Adige or dell'Alto Adige whether or not followed by Burgraviato Equivalent term: dell'Alto Adige SÃ ¼dtirol or SÃ ¼dtiroler Buggrafler Alto Adige or dell'Alto Adige whether or not followed by Bressanone Equivalent term: dell'Alto Adige SÃ ¼dtirol or SÃ ¼dtiroler Brixner Ansonica Costa dell'Argentario Aprilia Arborea Arcole Assisi Asti preceded by Moscato di  Atina Aversa Bagnoli di Sopra Equivalent term: Bagnoli Barbera del Monferrato Barbera del Monferrato Superiore Barco Reale di Carmignano Equivalent term: Rosato di Carmignano / Vin santo di Carmignano / Vin Santo di Carmignano occhio di pernice Bardolino Superiore Bianchello del Metauro Bianco Capena Bianco dell'Empolese Bianco della Valdinievole Bianco di Custoza Equivalent term: Custoza Bianco di Pitigliano Bianco Pisano di San TorpÃ ¨ Biferno Bivongi Boca Bolgheri whether or not followed by Sassicaia Bosco Eliceo Botticino Brachetto d'Acqui Equivalent term: Acqui Bramaterra Breganze Brindisi Cacc'e' mmitte di Lucera Cagnina di Romagna Campi Flegrei Campidano di Terralba Equivalent term: Terralba Canavese Candia dei Colli Apuani Cannonau di Sardegna whether or not followed by Capo Ferrato Cannonau di Sardegna whether or not followed by Oliena / Nepente di Oliena Cannonau di Sardegna whether or not followed by Jerzu Capalbio Capri Capriano del Colle Carema Carignano del Sulcis Carmignano Carso Castel del Monte Castel San Lorenzo Casteller Castelli Romani Cellatica Cerasuolo di Vittoria Cerveteri Cesanese del Piglio Equivalent term: Piglio Cesanese di Affile Equivalent term: Affile Cesanese di Olevano Romano Equivalent term: Olevano Romano Chianti (2) whether or not followed by Colli Fiorentini Chianti (2) whether or not followed by Colline Pisane Chianti (2) whether or not followed by Colli Aretini Chianti (2) whether or not followed by Rufina Chianti (2) whether or not followed by Colli Senesi Chianti (2) whether or not followed by Montalbano Chianti (2) whether or not followed by Montespertoli Chianti Classico Cilento Cinque Terre whether or not followed by Costa de Campu Equivalent term: Cinque Terre SciacchetrÃ whether or not followed by Costa de Campu Cinque Terre whether or not followed by Costa da Posa Equivalent term: Cinque Terre SciacchetrÃ whether or not followed by Costa da Posa Cinque Terre whether or not followed by Costa de Sera Equivalent term: Cinque Terre SciacchetrÃ whether or not followed by Costa de Sera Circeo CirÃ ² Cisterna d'Asti Colli Albani Colli Altotiberini Colli Amerini Colli Asolani - Prosecco Equivalent term: Asolo - Prosecco Colli Berici Colli Bolognesi whether or not followed by Serravalle Colli Bolognesi whether or not followed by Terre di Montebudello Colli Bolognesi whether or not followed by Monte San Pietro Colli Bolognesi whether or not followed by Colline di Oliveto Colli Bolognesi whether or not followed by the name of a smaller geographical unit Colli Bolognesi whether or not followed by Colline di Riosto Colli Bolognesi whether or not followed by Colline Marconiane Colli Bolognesi whether or not followed by Zola Predosa Colli Bolognesi Classico - Pignoletto Colli d'Imola Colli del Trasimeno Equivalent term: Trasimeno Colli dell'Etruria Centrale Colli della Sabina Colli di Conegliano whether or not followed by Refrontolo Colli di Conegliano whether or not followed by Fregona Colli di Faenza Colli di Luni Colli di Parma Colli di Rimini Colli di Scandiano e di Canossa Colli Etruschi Viterbesi Colli Euganei Colli Lanuvini Colli Maceratesi Colli Martani Colli Orientali del Friuli whether or not followed by Cialla Colli Orientali del Friuli whether or not followed by Rosazzo Colli Orientali del Friuli whether or not followed by Schiopettino di Prepotto Colli Orientali del Friuli Picolit whether or not followed by Cialla Colli Perugini Colli Pesaresi whether or not followed by Focara Colli Pesaresi whether or not followed by Roncaglia Colli Piacentini whether or not followed by Gutturnio Colli Piacentini whether or not followed by Valnure Colli Piacentini whether or not followed by Monterosso Val d'Arda Colli Piacentini whether or not followed by Vigoleno Colli Piacentini whether or not followed by Val Trebbia Colli Romagna centrale Colli Tortonesi Collina Torinese Colline di Levanto Colline Joniche Tarantine Colline Lucchesi Colline Novaresi Colline Saluzzesi Collio Goriziano Equivalent term: Collio Conegliano - Valdobbiadene - Prosecco CÃ ²nero Contea di Sclafani Contessa Entellina Controguerra Copertino Cori Cortese dell'Alto Monferrato Corti Benedettine del Padovano Cortona Costa d'Amalfi whether or not followed by Tramonti Costa d'Amalfi whether or not followed by Ravello Costa d'Amalfi whether or not followed by Furore Coste della Sesia Curtefranca Delia Nivolelli Dolcetto d'Acqui Dolcetto d'Asti Dolcetto delle Langhe Monregalesi Dolcetto di Diano d'Alba Equivalent term: Diano d'Alba Dolcetto di Dogliani Dolcetto di Dogliani Superiore Equivalent term: Dogliani Dolcetto di Ovada Equivalent term: Dolcetto d'Ovada Dolcetto di Ovada Superiore o Ovada Donnici Elba Eloro whether or not followed by Pachino Erbaluce di Caluso Equivalent term: Caluso Erice Esino Est!Est!!Est!!! di Montefiascone Etna Falerio dei Colli Ascolani Equivalent term: Falerio Falerno del Massico Fara Faro Fiano di Avellino Franciacorta Freisa d'Asti Freisa di Chieri Friuli Annia Friuli Aquileia Friuli Grave Friuli Isonzo Equivalent term: Isonzo del Friuli Friuli Latisana Gabiano Galatina Galluccio Gambellara Garda Garda Colli Mantovani Gavi Equivalent term: Cortese di Gavi Genazzano Ghemme Gioia del Colle GirÃ ² di Cagliari Golfo del Tigullio Gravina Greco di Bianco Greco di Tufo Grignolino d'Asti Grignolino del Monferrato Casalese Guardia Sanframondi Equivalent term: Guardiolo I Terreni di San Severino Irpinia whether or not followed by Campi Taurasini Ischia Lacrima di Morro Equivalent term: Lacrima di Morro d'Alba Lago di Caldaro Equivalent term: Caldaro / Kalterer / Kalterersee Lago di Corbara Lambrusco di Sorbara Lambrusco Grasparossa di Castelvetro Lambrusco Mantovano whether or not followed by Oltre Po Mantovano Lambrusco Mantovano whether or not followed by Viadanese-Sabbionetano Lambrusco Salamino di Santa Croce Lamezia Langhe Lessona Leverano Lison-Pramaggiore Lizzano Loazzolo Locorotondo Lugana Malvasia delle Lipari Malvasia di Bosa Malvasia di Cagliari Malvasia di Casorzo d'Asti Equivalent term: Cosorzo / Malvasia di Cosorzo Malvasia di Castelnuovo Don Bosco Mamertino di Milazzo Equivalent term: Mamertino Mandrolisai Marino Marsala (2) Martina Equivalent term: Martina Franca Matino Melissa Menfi whether or not followed by Bonera Menfi whether or not followed by Feudo dei Fiori Merlara Molise Equivalent term: del Molise Monferrato whether or not followed by Casalese Monica di Cagliari Monica di Sardegna Monreale Montecarlo Montecompatri-Colonna Equivalent term: Montecompatri / Colonna Montecucco Montefalco Montefalco Sagrantino Montello e Colli Asolani Montepulciano d'Abruzzo whether or not followed by Colline Teramane Montepulciano d'Abruzzo whether or not accompanied by Casauria / Terre di Casauria Montepulciano d'Abruzzo whether or not accompanied by Terre dei Vestini Monteregio di Massa Marittima Montescudaio Monti Lessini Equivalent term: Lessini Morellino di Scansano Moscadello di Montalcino Moscato di Cagliari Moscato di Pantelleria Equivalent term: Passito di Pantelleria / Pantelleria Moscato di Sardegna whether or not followed by Tempio Pausania Moscato di Sardegna whether or not followed by Tempo Moscato di Sardegna whether or not followed by Gallura Moscato di Siracusa Moscato di Sorso-Sennori Equivalent term: Moscato di Sorso / Moscato di Sennori Moscato di Trani NardÃ ² Nasco di Cagliari Nettuno Noto Nuragus di Cagliari Offida OltrepÃ ² Pavese Orcia Orta Nova Ostuni Pagadebit di Romagna whether or not followed by Bertinoro Parrina Penisola Sorrentina whether or not followed by Gragnano Penisola Sorrentina whether or not followed by Sorrento Penisola Sorrentina whether or not followed by Lettere Pentro di Isernia Equivalent term: Pentro Pergola Piemonte Pietraviva Pinerolese Pollino Pomino Pornassio Equivalent term: Ormeasco di Pornassio Primitivo di Manduria Prosecco Ramandolo Recioto di Gambellara Recioto di Soave Reggiano Reno Riesi Riviera del Brenta Riviera del Garda Bresciano Equivalent term: Garda Bresciano Riviera ligure di ponente whether or not followed by Albenga / Albengalese Riviera ligure di ponente whether or not followed by Finale / Finalese Riviera ligure di ponente whether or not followed by Riviera dei Fiori Roero Romagna Albana spumante Rossese di Dolceacqua Equivalent term: Dolceacqua Rosso Barletta Rosso Canosa whether or not followed by Canusium Rosso Conero Rosso di Cerignola Rosso di Montalcino Rosso di Montepulciano Rosso Orvietano Equivalent term: Orvietano Rosso Rosso Piceno Rubino di Cantavenna RuchÃ ¨ di Castagnole Monferrato Salaparuta Salice Salentino Sambuca di Sicilia San Colombano al Lambro Equivalent term: San Colombano San Gimignano San Ginesio San Martino della Battaglia San Severo San Vito di Luzzi Sangiovese di Romagna Sannio Sant'Agata de' Goti Equivalent term: SantAgata dei Goti Sant'Anna di Isola Capo Rizzuto Sant'Antimo Santa Margherita di Belice Sardegna Semidano whether or not followed by Mogoro Savuto Scanzo Equivalent term: Moscato di Scanzo Scavigna Sciacca Serrapetrona Sforzato di Valtellina Equivalent term: Sfursat di Valtellina Sizzano Soave Superiore Solopaca Sovana Squinzano Strevi Tarquinia Taurasi Teroldego Rotaliano Terracina Equivalent term: Moscato di Terracina Terratico di Bibbona whether or not followed by the name of a smaller geographical unit Terre dell'Alta Val d'Agri Terre di Casole Terre Tollesi Equivalent term: Tullum Torgiano Torgiano rosso riserva Trebbiano d'Abruzzo Trebbiano di Romagna Trentino whether or not followed by Ziresi / dei Ziresi Trentino whether or not followed by Isera / d'Isera Trentino whether or not followed by Sorni Trento Val d'Arbia Val di Cornia whether or not followed by Suvereto Val PolcÃ ¨vera whether or not followed by Coronata Valcalepio Valdadige whether or not followed by Terra dei Forti Equivalent term: Etschtaler whether or not followed by Terra dei Forti Valdadige Terradeiforti Equivalent term: Terradeiforti Valdadige Valdichiana Valle d'Aosta whether or not followed by Arnad-Montjovet Equivalent term: VallÃ ©e d'Aoste whether or not followed by Arnad-Montjovet Valle d'Aosta whether or not followed by Donnas Equivalent term: VallÃ ©e d'Aoste whether or not followed by Donnas Valle d'Aosta whether or not followed by Torrette Equivalent term: VallÃ ©e d'Aoste whether or not followed by Torrette Valle d'Aosta whether or not followed by Nus Equivalent term: VallÃ ©e d'Aoste whether or not followed by Nus Valle d'Aosta whether or not followed by Chambave Equivalent term: VallÃ ©e d'Aoste whether or not followed by Chambave Valle d'Aosta whether or not followed by Enfer d'Arvier Equivalent term: VallÃ ©e d'Aoste whether or not followed by Enfer d'Arvier Valle d'Aosta whether or not followed by Blanc de Morgex et de la Salle Equivalent term: VallÃ ©e d'Aoste whether or not followed by Blanc de Morgex et de la Salle Valsusa Valtellina Superiore whether or not followed by Inferno Valtellina Superiore whether or not followed by Grumello Valtellina Superiore whether or not followed by Maroggia Valtellina Superiore whether or not followed by Sassella Valtellina Superiore whether or not followed by Valgella Velletri Verbicaro Verdicchio dei Castelli di Jesi Verdicchio di Matelica Verduno Pelaverga Equivalent term: Verduno Vermentino di Gallura Vermentino di Sardegna Vernaccia di Oristano Vernaccia di San Gimignano Vernaccia di Serrapetrona Vesuvio Vicenza Vignanello Vin Santo del Chianti Vin Santo del Chianti Classico Vin Santo di Montepulciano Vini del Piave Equivalent term: Piave Vittoria Zagarolo Names of wines with protected names of origin: Allerona Alta Valle della Greve Alto Livenza Alto Mincio Alto Tirino ArghillÃ Barbagia Basilicata Benaco bresciano Beneventano Bergamasca Bettona Bianco del Sillaro Equivalent term: Sillaro Bianco di Castelfranco Emilia Calabria Camarro Campania Cannara Civitella d'Agliano Colli Aprutini Colli Cimini Colli Trevigiani Colli del Limbara Colli del Sangro Colli della Toscana centrale Colli di Salerno Collina del Milanese Colline Frentane Colline Pescaresi Colline Savonesi Colline Teatine Colline di Genovesato Condoleo Conselvano Costa Viola Daunia Del Vastese Equivalent term: Histonium Delle Venezie Dugenta Emilia Equivalent term: Dell'Emilia Epomeo Esaro Fontanarossa di Cerda ForlÃ ¬ Fortana del Taro Frusinate Equivalent term: del Frusinate Golfo dei Poeti La Spezia Equivalent term: Golfo dei Poeti Grottino di Roccanova Isola dei Nuraghi Lazio Lipuda Locride Marca Trevigiana Marche Maremma Toscana Marmilla Mitterberg tra Cauria e Tel Equivalent term: Mitterberg / Mitterberg zwischen Gfrill und Toll Modena Equivalent term: Provincia di Modena / di Modena Montecastelli Montenetto di Brescia Murgia Narni Nurra Ogliastra Osco Equivalent term: Terre degli Osci Paestum Palizzi Parteolla Pellaro Planargia Pompeiano Provincia di Mantova Provincia di Nuoro Provincia di Pavia Provincia di Verona Equivalent term: Veronese Puglia Quistello Ravenna Roccamonfina Romangia Ronchi Varesini Ronchi di Brescia Rotae Rubicone Sabbioneta Salemi Salento Salina Scilla Sebino Sibiola Sicilia Spello Tarantino Terrazze Retiche di Sondrio Terre Aquilane Equivalent term: Terre dell'Aquila Terre Lariane Terre del Volturno Terre di Chieti Terre di Veleja Tharros Toscano Equivalent term: Toscana Trexenta Umbria Val Tidone Val di Magra Val di Neto Valcamonica Valdamato Vallagarina Valle Belice Valle Peligna Valle d'Itria Valle del Crati Valle del Tirso Valli di Porto Pino Veneto Veneto Orientale Venezia Giulia Vigneti delle Dolomiti Equivalent term: Weinberg Dolomiten In Luxembourg Names of wines with protected designations of origin: CrÃ ©mant du Luxemboug Moselle Luxembourgeoise followed by Ahn / Assel / Bech-Kleinmacher / Born / Bous / Bumerange / Canach / Ehnen / Ellingen / Elvange / Erpeldingen / Gostingen / Greveldingen / Grevenmacher followed by Appellation contrÃ ´lÃ ©e Moselle Luxembourgeoise followed by Lenningen / Machtum / Mechtert / Moersdorf / Mondorf / Niederdonven / Oberdonven / Oberwormelding / Remich / Rolling / Rosport / Stadtbredimus followed by Appellation contrÃ ´lÃ ©e Moselle Luxembourgeoise followed by Remerschen / Remich / Schengen / Schwebsingen / Stadtbredimus / Trintingen / Wasserbilig / Wellenstein / Wintringen or Wormeldingen followed by Appellation contrÃ ´lÃ ©e Moselle Luxembourgeoise followed by the name of the vine variety followed by Appellation contrÃ ´lÃ ©e In Malta Names of wines with protected designations of origin: Gozo Malta Names of wines with protected names of origin: Maltese Islands In the Netherlands Names of wines with protected names of origin: Drenthe Flevoland Friesland Gelderland Groningen Limburg Noord Brabant Noord Holland Overijssel Utrecht Zeeland Zuid Holland In Portugal Names of wines with protected designations of origin: Alenquer Alentejo whether or not followed by Borba Alentejo whether or not followed by Granja-Amareleja Alentejo whether or not followed by Moura Alentejo whether or not followed by Portalegre Alentejo whether or not followed by Redondo Alentejo whether or not followed by Reguengos Alentejo whether or not followed by Vidigueira Alentejo whether or not followed by Ã vora Arruda Bairrada Beira Interior whether or not followed by Castelo Rodrigo Beira Interior whether or not followed by Cova da Beira Beira Interior whether or not followed by Pinhel Biscoitos Bucelas Carcavelos Colares Douro whether or not followed by Baixo Corgo Equivalent term: Vinho do Douro whether or not followed by Baixo Corgo Douro whether or not followed by Cima Corgo Equivalent term: Vinho do Douro whether or not followed by Cima Corgo Douro whether or not followed by Douro Superior Equivalent term: Vinho do Douro whether or not followed by Douro Superior Encostas dAire whether or not followed by AlcobaÃ §a Encostas dAire whether or not followed by OurÃ ©m Graciosa LafÃ µes Lagoa Lagos Madeira (2) Equivalent term: Madera / Vinho da Madeira (2) / Madeira (2) Weine / Madeira (2) Wine / Vin de MadÃ ¨re / Vino di Madera / Madeira (2) Wijn Madeirense Moscatel de SetÃ ºbal Moscatel do Douro Palmela Pico PortimÃ £o Vin de Porto / Port (2) / Port (2) Wine / Port (2) wein / Port (2) vin / Port (2) wijn Ribatejo whether or not followed by Almeirim Ribatejo whether or not followed by Cartaxo Ribatejo whether or not followed by Chamusca Ribatejo whether or not followed by Coruche Ribatejo whether or not followed by SantarÃ ©m Ribatejo whether or not followed by Tomar SetÃ ºbal SetÃ ºbal Roxo Tavira Torres Vedras TrÃ ¡s-os-Montes whether or not followed by Chaves TrÃ ¡s-os-Montes whether or not followed by Planalto MirandÃ ªs TrÃ ¡s-os-Montes whether or not followed by ValpaÃ §os TÃ ¡vora-Varosa Vinho Verde whether or not followed by Amarante Vinho Verde whether or not followed by Ave Vinho Verde whether or not followed by BaiÃ £o Vinho Verde whether or not followed by Basto Vinho Verde whether or not followed by CÃ ¡vado Vinho Verde whether or not followed by Lima Vinho Verde whether or not followed by MonÃ §Ã £o e MelgaÃ §o Vinho Verde whether or not followed by Paiva Vinho Verde whether or not followed by Sousa Vinho Verde Alvarinho Vinho Verde Alvarinho Espumante Ã bidos Names of wines with protected names of origin: Lisboa whether or not followed by Alta Estremadura Lisboa whether or not followed by Estremadura PenÃ ­nsula de SetÃ ºbal Tejo Vinho Espumante Beiras whether or not followed by Beira Alta Vinho Espumante Beiras whether or not followed by Beira Litoral Vinho Espumante Beiras whether or not followed by Terras de SicÃ ³ Vinho Licoroso Algarve Vinho Regional Alentejano Vinho Regional Algarve Vinho Regional AÃ §ores Vinho Regional Beiras whether or not followed by Beira Alta Vinho Regional Beiras whether or not followed by Beira Litoral Vinho Regional Beiras whether or not followed by Terras de SicÃ ³ Vinho Regional Duriense Vinho Regional Minho Vinho Regional Terras Madeirenses Vinho Regional Transmontano In Romania Names of wines with protected designations of origin: Aiud whether or not followed by the name of the sub-region Alba Iulia whether or not followed by the name of the sub-region Babadag whether or not followed by the name of the sub-region Banat whether or not followed by Dealurile Tirolului Banat whether or not followed by Moldova NouÃ  Banat whether or not followed by Silagiu Banu MÃ rÃ cine whether or not followed by the name of the sub-region Bohotin whether or not followed by the name of the sub-region CernÃ teÃti - Podgoria whether or not followed by the name of the sub-region CoteÃti whether or not followed by the name of the sub-region Cotnari CriÃana whether or not followed by Biharia CriÃana whether or not followed by Diosig CriÃana whether or not followed by Ãimleu Silvaniei Dealu Bujorului whether or not followed by the name of the sub-region Dealu Mare whether or not followed by BoldeÃti Dealu Mare whether or not followed by Breaza Dealu Mare whether or not followed by Ceptura Dealu Mare whether or not followed by Merei Dealu Mare whether or not followed by Tohani Dealu Mare whether or not followed by UrlaÃ i Dealu Mare whether or not followed by Valea CÃ lugÃ reascÃ  Dealu Mare whether or not followed by ZoreÃti DrÃ gÃ Ãani whether or not followed by the name of the sub-region HuÃi whether or not followed by Vutcani Iana whether or not followed by the name of the sub-region IaÃi whether or not followed by Bucium IaÃi whether or not followed by Copou IaÃi whether or not followed by Uricani LechinÃ a whether or not followed by the name of the sub-region MehedinÃ i whether or not followed by Corcova MehedinÃ i whether or not followed by Golul DrÃ ¢ncei MehedinÃ i whether or not followed by OreviÃ a MehedinÃ i whether or not followed by Severin MehedinÃ i whether or not followed by VÃ ¢nju Mare MiniÃ whether or not followed by the name of the sub-region Murfatlar whether or not followed by CernavodÃ  Murfatlar whether or not followed by Medgidia NicoreÃti whether or not followed by the name of the sub-region OdobeÃti whether or not followed by the name of the sub-region Oltina whether or not followed by the name of the sub-region Panciu whether or not followed by the name of the sub-region Pietroasa whether or not followed by the name of the sub-region RecaÃ whether or not followed by the name of the sub-region Sarica NiculiÃ el whether or not followed by Tulcea SebeÃ - Apold whether or not followed by the name of the sub-region Segarcea whether or not followed by the name of the sub-region SÃ ¢mbureÃti whether or not followed by the name of the sub-region TÃ ¢rnave whether or not followed by Blaj TÃ ¢rnave whether or not followed by Jidvei TÃ ¢rnave whether or not followed by MediaÃ ÃtefÃ neÃti whether or not followed by CosteÃti Names of wines with protected names of origins: Colinele Dobrogei whether or not followed by the name of the sub-region Dealurile CriÃanei whether or not followed by the name of the sub-region Dealurile Moldovei whether or not followed by Dealurile Covurluiului Dealurile Moldovei whether or not followed by Dealurile HuÃilor Dealurile Moldovei whether or not followed by Dealurile HÃ ¢rlÃ ului Dealurile Moldovei whether or not followed by Dealurile IaÃilor Dealurile Moldovei whether or not followed by Dealurile Tutovei Dealurile Moldovei whether or not followed by Terasele Siretului Dealurile Moldovei Dealurile Munteniei Dealurile Olteniei Dealurile SÃ tmarului Dealurile Transilvaniei Dealurile Vrancei Dealurile Zarandului Terasele DunÃ rii Viile CaraÃului Viile TimiÃului In Slovakia Names of wines with protected designations of origin: JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ followed or not by sub-region and/or smaller geographical unit JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by DunajskostredskÃ ½ vinohradnÃ ­cky rajÃ ³n JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by GalantskÃ ½ vinohradnÃ ­cky rajÃ ³n JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by HurbanovskÃ ½ vinohradnÃ ­cky rajÃ ³n JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by KomÃ ¡rÃ anskÃ ½ vinohradnÃ ­cky rajÃ ³n JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by PalÃ ¡rikovskÃ ½ vinohradnÃ ­cky rajÃ ³n JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by StrekovskÃ ½ vinohradnÃ ­cky rajÃ ³n JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Ã amorÃ ­nsky vinohradnÃ ­cky rajÃ ³n JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Ã tÃ ºrovskÃ ½ vinohradnÃ ­cky rajÃ ³n MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ followed or not by sub-region and/or smaller geographical unit MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by BratislavskÃ ½ vinohradnÃ ­cky rajÃ ³n MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by DoÃ ¾anskÃ ½ vinohradnÃ ­cky rajÃ ³n MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by HlohoveckÃ ½ vinohradnÃ ­cky rajÃ ³n MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by ModranskÃ ½ vinohradnÃ ­cky rajÃ ³n MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by OreÃ ¡anskÃ ½ vinohradnÃ ­cky rajÃ ³n MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by PezinskÃ ½ vinohradnÃ ­cky rajÃ ³n MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by SeneckÃ ½ vinohradnÃ ­cky rajÃ ³n MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by SkalickÃ ½ vinohradnÃ ­cky rajÃ ³n MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by StupavskÃ ½ vinohradnÃ ­cky rajÃ ³n MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by TrnavskÃ ½ vinohradnÃ ­cky rajÃ ³n MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by VrbovskÃ ½ vinohradnÃ ­cky rajÃ ³n MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by ZÃ ¡horskÃ ½ vinohradnÃ ­cky rajÃ ³n Nitrianska vinohradnÃ ­cka oblasÃ ¥ followed or not by sub-region and/or smaller geographical unit Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Nitriansky vinohradnÃ ­cky rajÃ ³n Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by PukaneckÃ ½ vinohradnÃ ­cky rajÃ ³n Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by RadoÃ ¡inskÃ ½ vinohradnÃ ­cky rajÃ ³n Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by TekovskÃ ½ vinohradnÃ ­cky rajÃ ³n Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by VrÃ ¡beÃ ¾skÃ ½ vinohradnÃ ­cky rajÃ ³n Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by ZlatomoraveckÃ ½ vinohradnÃ ­cky rajÃ ³n Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Ã intavskÃ ½ vinohradnÃ ­cky rajÃ ³n Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Ã ½eliezovskÃ ½ vinohradnÃ ­cky rajÃ ³n Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Ã ½itavskÃ ½ vinohradnÃ ­cky rajÃ ³n StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ followed or not by sub-region and/or smaller geographical unit StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Fil'akovskÃ ½ vinohradnÃ ­cky rajÃ ³n StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by GemerskÃ ½ vinohradnÃ ­cky rajÃ ³n StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Hontiansky vinohradnÃ ­cky rajÃ ³n StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by IpeÃ ¾skÃ ½ vinohradnÃ ­cky rajÃ ³n StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by ModrokamenckÃ ½ vinohradnÃ ­cky rajÃ ³n StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by TornaÃ ¾skÃ ½ vinohradnÃ ­cky rajÃ ³n StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by VinickÃ ½ vinohradnÃ ­cky rajÃ ³n VinohradnÃ ­cka oblasÃ ¥ Tokaj whether or not followed by one of the following smaller geographical units Bara / Ã erhov / Ã ernochov / MalÃ ¡ TÃ Ã a / SlovenskÃ © NovÃ © Mesto / VeÃ ¾kÃ ¡ TÃ Ã a / ViniÃ ky VÃ ½chodoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ followed or not by sub-region and/or smaller geographical unit VÃ ½chodoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by KrÃ ¡Ã ¾ovskochlmeckÃ ½ vinohradnÃ ­cky rajÃ ³n VÃ ½chodoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by MichalovskÃ ½ vinohradnÃ ­cky rajÃ ³n VÃ ½chodoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by MoldavskÃ ½ vinohradnÃ ­cky rajÃ ³n VÃ ½chodoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by SobraneckÃ ½ vinohradnÃ ­cky rajÃ ³n Names of wines with protected names of origin: JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ Nitrianska vinohradnÃ ­cka oblasÃ ¥ StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ VÃ ½chodoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ In Slovenia Names of wines with protected designations of origin: Bela krajina whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Belokranjec whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Bizeljsko-SremiÃ  whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Equivalent term: SremiÃ -Bizeljsko BizeljÃ an whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate CviÃ ek, Dolenjska whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Dolenjska whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate GoriÃ ¡ka Brda whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Equivalent term: Brda Kras whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate MetliÃ ¡ka Ã rnina whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Prekmurje whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Equivalent term: PrekmurÃ an Slovenska Istra whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Teran, Kras whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Vipavska dolina whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Equivalent term: Vipava, Vipavec, VipavÃ an Ã tajerska Slovenija whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Names of wines with protected names of origin: Podravje Posavje Primorska In Spain Names of wines with protected designations of origin: Abona Alella Alicante whether or not followed by Marina Alta Almansa Arabako Txakolina Equivalent term: TxakolÃ ­ de Ã lava Arlanza Arribes Bierzo Binissalem Bizkaiko Txakolina Equivalent term: ChacolÃ ­ de Bizkaia Bullas Calatayud Campo de Borja Campo de la Guardia Cangas CariÃ ±ena CataluÃ ±a Cava Cigales Conca de BarberÃ ¡ Condado de Huelva Costers del Segre whether or not followed by Artesa Costers del Segre whether or not followed by Les Garrigues Costers del Segre whether or not followed by Raimat Costers del Segre whether or not followed by Valls de Riu Corb Dehesa del Carrizal Dominio de Valdepusa El Hierro EmpordÃ Finca Ã lez Getariako Txakolina Equivalent term: ChacolÃ ­ de Getaria Gran Canaria Granada Guijoso Jerez-XÃ ©rÃ ¨s-Sherry Equivalent term: Jerez Equivalent term: XÃ ©rÃ ¨s Equivalent term: Sherry (2) Jumilla La Gomera La Mancha La Palma whether or not followed by Fuencaliente La Palma whether or not followed by Hoyo de Mazo La Palma whether or not followed by Norte de la Palma Lanzarote Lebrija Manchuela Manzanilla SanlÃ ºcar de Barrameda Equivalent term: Manzanilla MondÃ ©jar Monterrei whether or not followed by Ladera de Monterrei Monterrei whether or not followed by Val de Monterrei Montilla-Moriles Montsant MÃ ¡laga MÃ ©ntrida Navarra whether or not followed by Baja MontaÃ ±a Navarra whether or not followed by Ribera Alta Navarra whether or not followed by Ribera Baja Navarra whether or not followed by Tierra Estella Navarra whether or not followed by Valdizarbe Pago Florentino Pago de ArÃ ­nzano Equivalent term: Vino de pago de Arinzano Pago de Otazu PenedÃ ©s Pla de Bages Pla i Llevant Prado de Irache Priorat Ribeira Sacra whether or not followed by Amandi Ribeira Sacra whether or not followed by Chantada Ribeira Sacra whether or not followed by Quiroga-Bibei Ribeira Sacra whether or not followed by Ribeiras do MiÃ ±o Ribeira Sacra whether or not followed by Ribeiras do Sil Ribeiro Ribera del Duero Ribera del Guadiana whether or not followed by CaÃ ±amero Ribera del Guadiana whether or not followed by Matanegra Ribera del Guadiana whether or not followed by MontÃ ¡nchez Ribera del Guadiana whether or not followed by Ribera Alta Ribera del Guadiana whether or not followed by Ribera Baja Ribera del Guadiana whether or not followed by Tierra de Barros Ribera del JÃ ºcar Rioja whether or not followed by Alavesa Rioja whether or not followed by Alta Rioja whether or not followed by Baja Rueda RÃ ­as Baixas whether or not followed by Condado do Tea RÃ ­as Baixas whether or not followed by O Rosal RÃ ­as Baixas whether or not followed by Ribeira do Ulla RÃ ­as Baixas whether or not followed by Soutomaior RÃ ­as Baixas whether or not followed by Val do SalnÃ ©s Sierras de MÃ ¡laga whether or not followed by SerranÃ ­a de Ronda Somontano Tacoronte-Acentejo Tarragona Terra Alta Tierra de LeÃ ³n Tierra del Vino de Zamora Toro UclÃ ©s Utiel-Requena Valdeorras ValdepeÃ ±as Valencia whether or not followed by Alto Turia Valencia whether or not followed by Clariano Valencia whether or not followed by Moscatel de Valencia Valencia whether or not followed by Valentino Valle de GÃ ¼Ã ­mar Valle de la Orotava Valles de Benavente Valtiendas Vinos de Madrid whether or not followed by Arganda Vinos de Madrid whether or not followed by Navalcarnero Vinos de Madrid whether or not followed by San MartÃ ­n de Valdeiglesias Ycoden-Daute-Isora Yecla Names of wines with protected names of origin: 3 Riberas Abanilla Altiplano de Sierra Nevada BailÃ ©n Bajo AragÃ ³n Barbanza e Iria Betanzos Campo de Cartagena CastellÃ ³ Castilla Castilla y LeÃ ³n Contraviesa-Alpujarra Costa de Cantabria Cumbres del Guadalfeo CÃ ¡diz CÃ ³rdoba Desierto de AlmerÃ ­a El Terrerazo Extremadura Formentera Ibiza Illes Balears Isla de Menorca Laujar-Alpujarra Lederas del Genil LiÃ ©bana Los Palacios Mallorca Murcia Norte de AlmerÃ ­a Ribera del Andarax Ribera del GÃ ¡llego-Cinco Villas Ribera del Jiloca Ribera del Queiles Serra de Tramuntana-Costa Nord Sierra Norte de Sevilla Sierra Sur de JaÃ ©n Sierras de Las Estancias y Los Filabres Torreperogil ValdejalÃ ³n Valle del Cinca Valle del MiÃ ±o-Ourense Valles de Sadacia Villaviciosa de CÃ ³rdoba In the United Kingdom Names of wines with protected designations of origin: English Vineyards Welsh Vineyards Names of wines with protected names of origin: England whether or not substituted by Berkshire England whether or not substituted by Buckinghamshire England whether or not substituted by Cheshire England whether or not substituted by Cornwall England whether or not substituted by Derbyshire England whether or not substituted by Devon England whether or not substituted by Dorset England whether or not substituted by East Anglia England whether or not substituted by Gloucestershire England whether or not substituted by Hampshire England whether or not substituted by Herefordshire England whether or not substituted by Isle of Wight England whether or not substituted by Isles of Scilly England whether or not substituted by Kent England whether or not substituted by Lancashire England whether or not substituted by Leicestershire England whether or not substituted by Lincolnshire England whether or not substituted by Northamptonshire England whether or not substituted by Nottinghamshire England whether or not substituted by Oxfordshire England whether or not substituted by Rutland England whether or not substituted by Shropshire England whether or not substituted by Somerset England whether or not substituted by Staffordshire England whether or not substituted by Surrey England whether or not substituted by Sussex England whether or not substituted by Warwickshire England whether or not substituted by West Midlands England whether or not substituted by Wiltshire England whether or not substituted by Worcestershire England whether or not substituted by Yorkshire Wales whether or not substituted by Cardiff Wales whether or not substituted by Cardiganshire Wales whether or not substituted by Carmarthenshire Wales whether or not substituted by Denbighshire Wales whether or not substituted by Gwynedd Wales whether or not substituted by Monmouthshire Wales whether or not substituted by Newport Wales whether or not substituted by Pembrokeshire Wales whether or not substituted by Rhondda Cynon Taf Wales whether or not substituted by Swansea Wales whether or not substituted by The Vale of Glamorgan Wales whether or not substituted by Wrexham PART B Austria Belgium Bulgaria Cyprus Czech Republic Denmark Estonia Finland France Greece Germany Hungary Ireland Italy Latvia Lithuania Luxembourg Malta Poland Portugal Romania Slovakia Slovenia Spain Sweden The Netherlands United Kingdom PART C In Germany Bernkasteler Doctor (Doktor), Deidesheimer, Dexheimer Doktor, Erbacher Marcobrunn, Forster, Forster Jesuitengarten, Graacher Himmelreich, Liebfraumilch, Liebfrauenmilch, Mosel, Mosel-Saar-Ruwer, Ockfener Bockstein, Piesporter GoldtrÃ ¶pfchen, Piesporter Michelsberg, Piesporter Treppchen, RÃ ¼desheimer, Scharzhofberger, Schloss Johannisberger, Schloss Vollrads, Wehlener Sonnenuhr, Zeller Schwarze Katz. In France Aloxe-Corton, Alsace or Vin dAlsace, Anjou, Barsac, Batard-Montrachet, Beaujolais, Beaujolais Villages, Beaune, Bonnes Mares, Bordeaux, Bordeaux Blanc, Bordeaux Rouge, Bourgogne, Brouilly, Chambertin, Chambolle-Musigny, Charmes-Chambertin, Chassagne-Montrachet, ChÃ ¢teau Lafite, ChÃ ¢teau Margaux, ChÃ ¢teau Yquem, ChÃ ¢teauneuf-du-Pape, Chenas, Chevalier-Montrachet, Chiroubles, Clos de la Roche, Clos de Vougeot, Corton, Corton-Charlemagne, CÃ ´te de Beaune, CÃ ´te de Beaune-Villages, CÃ ´te de Brouilly, CÃ ´te de Nuits, CÃ ´te de Nuits-Villages, CÃ ´te Rotie, Coteaux du Layon, CÃ ´tes du RhÃ ´ne, Ã chezeaux, Entre-Deux-Mers, Fleurie, Gevrey-Chambertin, Grands Ã chezeaux, Graves, Haut MÃ ©doc, Hermitage, La Tache, Loire, Macon, Margaux, MÃ ©doc, Mercurey, Meursault, Montrachet, Morgon, Moulin-Ã -Vent, Muscadet, Musigny, Nuits or Nuits-Saint-Georges, Pauillac, PomÃ ©rol, Pommard, Pouilly-FuissÃ ©, Pouilly FumÃ ©, Puligny-Montrachet, RhÃ ´ne, Richebourg, RomanÃ ©e-Conti, RomanÃ ©e Saint-Vivant, RosÃ © dAnjou, Saint-Amour, Saint-Ã milion, Saint-Ã stÃ ¨phe, Saint-Julien, Sancerre, Santenay, Saumur, Savigny or Savigny-les-Beaunes, Tavel, Touraine, Volnay, Vosne-RomanÃ ©e, Vouvray. In Italy Asti Spumante, Barbaresco, Barbera dAlba, Barbera dAsti, Bardolino, Barolo, Brunello di Montalcino, Dolcetto dAlba, Frascati, Gattinara, Lacryma Christi, Nebbiolo dAlba, Orvieto, Soave, Valpolicella, Vino Nobile de Montepulciano. In Portugal Dao, Oporto, Porto, Vinho do Porto. In Spain Lagrima, Rioja. Explanatory notes: (4) Annex V is replaced by the following: ANNEX V PART A: Alexander Valley Alexandria Lakes Alta Mesa Altus Anderson Valley Antelope Valley of the California High Desert Applegate Valley Arkansas Mountain Arroyo Grande Valley Arroyo Seco Atlas Peak Augusta Bell Mountain Ben Lomond Mountain Benmore Valley Bennett Valley Borden Ranch California Shenandoah Valley Calistoga Capay Valley Carmel Valley Carneros (Los Carneros) Catoctin Cayuga Lake Central Coast Central Delaware Valley Chalk Hill Chalone Chehalem Mountains Chiles Valley Cienega Valley Clarksburg Clear Lake Clements Hills Cole Ranch Columbia Gorge Columbia Valley Cosumnes River Covelo Cucamonga Valley Cumberland Valley Diablo Grande Diamond Mountain District Dos Rios Dry Creek Valley Dundee Hills Dunnigan Hills Edna Valley El Dorado Eola-Amity Hills Escondido Valley Fair Play Fennville Fiddletown Finger Lakes Fredericksburg in the Texas Hill Country Grand River Valley Grand Valley Green Valley of Russian River Valley Guenoc Valley Hames Valley Haw River Valley Hermann High Valley Horse Heaven Hills Howell Mountain Hudson River Region Isle St. George Jahant Kanawha River Valley Knights Valley Lake Chelan Lake Erie Lake Michigan Shore Lake Wisconsin Lancaster Valley Leelanau Peninsula Lehigh Valley Leona Valley Lime Kiln Valley Linganore Livermore Valley Lodi Long Island Loramie Creek Los Carneros Madera Malibu-Newton Canyon Martha's Vineyard McDowell Valley McMinnville Mendocino Mendocino Ridge Merritt Island Mesilla Valley Middle Rio Grande Valley Mimbres Valley Mississippi Delta Mokelumne River Monterey Monticello Mt. Harlan Mt. Veeder Napa Valley Niagara Escarpment North Coast North Fork of Long Island North Fork of Roanoke North Yuba Northern Neck George Washington Birthplace Northern Sonoma Oak Knoll District of Napa Valley Oakville Ohio River Valley Old Mission Peninsula Outer Coastal Plain Ozark Highlands Ozark Mountain Pacheco Pass Paicines Paso Robles Potter Valley Puget Sound Ramona Valley Rattlesnake Hills Red Hill Douglas County, Oregon Red Hills Lake County Red Mountain Redwood Valley Ribbon Ridge River Junction Rockpile Rocky Knob Rogue Valley Russian River Valley Rutherford Saddle Rock-Malibu Salado Creek San Antonio Valley San Benito San Bernabe San Francisco Bay San Lucas San Pasqual Valley San Ysidro District Santa Clara Valley Santa Cruz Mountains Santa Lucia Highlands Santa Maria Valley Santa Ynez Valley Seiad Valley Seneca Lake Shawnee Hills Shenandoah Valley Sierra Foothills Sloughhouse Snake River Valley Snipes Mountain Solano County Green Valley Sonoita Sonoma Coast Sonoma County Green Valley Sonoma Mountain Sonoma Valley South Coast Southeastern New England Southern Oregon Spring Mountain District Sta. Rita Hills St. Helena Stags Leap District Suisun Valley Swan Creek Temecula Valley Texas Davis Mountains Texas High Plains Texas Hill Country Texoma The Hamptons, Long Island Tracy Hills Trinity Lakes Umpqua Valley Upper Mississippi River Valley Virginia's Eastern Shore Wahluke Slope Walla Walla Valley Warren Hills West Elks Western Connecticut Highlands Wild Horse Valley Willamette Valley Willow Creek Yadkin Valley Yakima Valley Yamhill-Carlton York Mountain Yorkville Highlands Yountville PART B: Alabama Alaska Arizona Arkansas California Colorado Connecticut Delaware Florida Georgia Hawaii Idaho Illinois Indiana Iowa Kansas Kentucky Louisiana Maine Maryland Massachusetts Michigan Minnesota Mississippi Missouri Montana Nebraska Nevada New Hampshire New Jersey New Mexico New York North Carolina North Dakota Ohio Oklahoma Oregon Pennsylvania Rhode Island South Carolina South Dakota Tennessee Texas Utah Vermont Virginia Washington West Virginia Wisconsin Wyoming PART C: Arkansas Baxter County (Ozark Mountain) Benton County (Ozark Mountain) Boone County (Ozark Mountain) Carroll County (Ozark Mountain) Clay County (Ozark Mountain) Cleburne County (Ozark Mountain) Conway County (Arkansas Mountain, Ozark Mountain) Crawford County (Arkansas Mountain, Ozark Mountain) Faulkner County (Arkansas Mountain, Ozark Mountain) Franklin County (Altus, Arkansas Mountain, Ozark Mountain) Fulton County (Ozark Mountain) Independence County (Ozark Mountain) Izard County (Ozark Mountain) Jackson County (Ozark Mountain) Johnson County (Altus, Arkansas Mountain, Ozark Mountain) Lawrence County (Ozark Mountain) Logan County (Arkansas Mountain) Madison County (Arkansas Mountain, Ozark Mountain) Marion County (Ozark Mountain) Newton County (Arkansas Mountain, Ozark Mountain) Pope County (Arkansas Mountain, Ozark Mountain) Randolph County (Ozark Mountain) Searcy County (Arkansas Mountain, Ozark Mountain) Sharp County (Ozark Mountain) Sebastian County (Arkansas Mountain) Stone County (Ozark Mountain) Van Buren County (Arkansas Mountain, Ozark Mountain) Washington County (Ozark Mountain) White County (Ozark Mountain) Yell County (Arkansas Mountain) Arizona Cochise County (Sonoita) Pima County (Sonoita) Santa Cruz County (Sonoita) California Alameda County (Central Coast, Livermore Valley, San Francisco Bay, Santa Clara Valley) Amador County (Fiddletown, Shenandoah Valley California, Sierra Foothills) Calaveras County (Sierra Foothills) Contra Costa County (San Francisco Bay) El Dorado County (El Dorado, Fair Play, Shenandoah Valley California, Sierra Foothills) Fresno County (Madera) Humboldt County (Willow Creek) Kern County (Antelope Valley of the California High Desert) Lake County (Benmore Valley, Clear Lake, Guenoc Valley, High Valley, North Coast, Red Hills Lake County) Los Angeles County (Antelope Valley of the California High Desert, Malibu-Newton Canyon) Madera County (Madera) Marin County (North Coast) Mariposa County (Sierra Foothills) Mendocino County (Anderson Valley, Cole Ranch, McDowell Valley, Mendocino, Mendocino Ridge, North Coast, Potter Valley, Redwood Valley, Yorkville Highlands) Monterey County (Arroyo Seco, Carmel Valley, Central Coast, Chalone, Hames Valley, Monterey, San Bernabe, San Lucas, Santa Lucia Highlands) Napa County (Atlas Peak, Calistoga, Chiles Valley, Diamond Mountain District, Howell Mountain, Los Carneros, Mt. Veeder, Napa Valley, North Coast, Oak Knoll District of Napa Valley, Oakville, Rutherford, Spring Mountain District, St. Helena, Stags Leap District, Wild Horse Valley, Yountville) Nevada County (Sierra Foothills) Orange County (South Coast) Placer County (Sierra Foothills) Riverside County (Cucamonga Valley, South Coast, Temecula Valley) Sacramento County (Clarksburg, Lodi) San Benito County (Central Coast, Chalone, Cienega Valley, Lime Kiln Valley, Mt. Harlan, Pacheco Pass, Paicines, San Benito, San Francisco Bay, Santa Clara Valley) San Bernardino County (Cucamonga Valley) San Diego County (San Pasqual Valley, South Coast) San Francisco County (San Francisco Bay) San Joaquin County (Lodi, River Junction) San Luis Obispo County (Arroyo Grande Valley, Central Coast, Edna Valley, Paso Robles, Santa Maria Valley, York Mountain) San Mateo County (San Francisco Bay, Santa Clara Valley, Santa Cruz Mountains) Santa Barbara County (Central Coast, Santa Maria Valley, Sta. Rita Hills, Santa Ynez Valley) Santa Clara County (Central Coast, Pacheco Pass, San Francisco Bay, San Ysidro District, Santa Clara Valley, Santa Cruz Mountains) Santa Cruz County (Ben Lomond Mountain, Central Coast, San Francisco Bay, Santa Cruz Mountains) Siskiyou County (Seiad Valley) Solano County (Clarksburg, North Coast, Solano County Green Valley, Suisun Valley, Wild Horse Valley) Sonoma County (Alexander Valley, Bennett Valley, Chalk Hill, Dry Creek Valley, Knights Valley, Los Carneros, North Coast, Northern Sonoma, Rockpile, Russian River Valley, Sonoma Coast, Sonoma County Green Valley, Sonoma Mountain, Sonoma Valley) Stanislaus County (Diablo Grande, Salado Creek) Trinity County (Trinity Lakes, Willow Creek) Tuolumne County (Sierra Foothills) Yolo County (Capay Valley, Clarksburg, Dunnigan Hills, Merritt Island) Yuba County (North Yuba, Sierra Foothills) Colorado Delta County (West Elks) Mesa County (Grand Valley) Connecticut Fairfield County (Western Connecticut Highlands) Hartford County (Western Connecticut Highlands) Litchfield County (Western Connecticut Highlands) Middlesex County (Southeastern New England) New Haven County (Western Connecticut Highlands, Southeastern New England) New London County (Southeastern New England) Illinois Carroll County (Upper Mississippi River Valley) Jo Davis County (Upper Mississippi River Valley) Lee County (Upper Mississippi River Valley) Ogle County (Upper Mississippi River Valley) Rock Island County (Upper Mississippi River Valley) Stephenson County (Upper Mississippi River Valley) Whiteside County (Upper Mississippi River Valley) Winnebago County (Upper Mississippi River Valley) Indiana Clark County (Ohio River Valley) Crawford County (Ohio River Valley) Dearborn County (Ohio River Valley) Decatur County (Ohio River Valley) Dubois County (Ohio River Valley) Floyd County (Ohio River Valley) Franklin County (Ohio River Valley) Gibson County (Ohio River Valley) Harrison County (Ohio River Valley) Jefferson County (Ohio River Valley) Jennings County (Ohio River Valley) Ohio County (Ohio River Valley) Perry County (Ohio River Valley) Pike County (Ohio River Valley) Posey County (Ohio River Valley) Ripley County (Ohio River Valley) Scott County (Ohio River Valley) Spencer County (Ohio River Valley) Switzerland County (Ohio River Valley) Vandergurgh County (Ohio River Valley) Warrick County (Ohio River Valley) Washington County (Ohio River Valley) Iowa Allamakee County(Upper Mississippi River Valley) Black Hawk County (Upper Mississippi River Valley) Bremer County (Upper Mississippi River Valley) Buchanan County (Upper Mississippi River Valley) Cedar County (Upper Mississippi River Valley) Chickasaw County (Upper Mississippi River Valley) Clayton County (Upper Mississippi River Valley) Clinton County (Upper Mississippi River Valley) Delaware County (Upper Mississippi River Valley) Dubuque County (Upper Mississippi River Valley) Fayette County (Upper Mississippi River Valley) Howard County (Upper Mississippi River Valley) Jackson County (Upper Mississippi River Valley) Johnson County (Upper Mississippi River Valley) Jones County (Upper Mississippi River Valley) Linn County (Upper Mississippi River Valley) Scott County (Upper Mississippi River Valley) Winneshiek County (Upper Mississippi River Valley) Kentucky Ballard County (Ohio River Valley) Boone County (Ohio River Valley) Boyd County (Ohio River Valley) Bracken County (Ohio River Valley) Breckenridge County (Ohio River Valley) Bullitt County (Ohio River Valley) Caldwell County (Ohio River Valley) Campbell County (Ohio River Valley) Carroll County (Ohio River Valley) Carter County (Ohio River Valley) Crittenden County (Ohio River Valley) Daviess County (Ohio River Valley) Elliott County (Ohio River Valley) Fleming County (Ohio River Valley) Gallatin County (Ohio River Valley) Grant County (Ohio River Valley) Greenup County (Ohio River Valley) Hancock County (Ohio River Valley) Hardin County (Ohio River Valley) Henderson County (Ohio River Valley) Henry County (Ohio River Valley) Jefferson County (Ohio River Valley) Kenton County (Ohio River Valley) Lewis County (Ohio River Valley) Livingston County (Ohio River Valley) Lyon County (Ohio River Valley) Marshall County (Ohio River Valley) Mason County (Ohio River Valley) McCracken County (Ohio River Valley) McLean County (Ohio River Valley) Meade County (Ohio River Valley) Ohio County (Ohio River Valley) Oldham County (Ohio River Valley) Owen County (Ohio River Valley) Pendleton County (Ohio River Valley) Rowan County (Ohio River Valley) Shelby County (Ohio River Valley) Spencer County (Ohio River Valley) Trimble County (Ohio River Valley) Union County (Ohio River Valley) Louisiana East Carroll Parish (Mississippi Delta) Madison Parish (Mississippi Delta) Massachusetts Barnstable County (Southeastern New England) Bristol County (Southeastern New England) Dukes County (Martha's Vineyard, Southeastern New England) Nantucket County (Southeastern New England) Norfolk County (Southeastern New England) Plymouth County (Southeastern New England) Maryland Carroll County (Linganore) Frederick County (Catoctin, Linganore) Washington County (Catoctin, Cumberland Valley) Michigan Allegan County (Fennville, Lake Michigan Shore) Berrien County (Lake Michigan Shore) Cass County (Lake Michigan Shore) Grand Traverse County (Old Mission Peninsula) Kalamazoo County (Lake Michigan Shore) Leelanau County (Leelanau Peninsula) Van Buren County (Fennville, Lake Michigan Shore) Minnesota Dakota County (Upper Mississippi River Valley) Dodge County (Upper Mississippi River Valley) Douglas County (Alexandria Lakes) Fillmore County (Upper Mississippi River Valley) Goodhue County (Upper Mississippi River Valley) Houston County (Upper Mississippi River Valley) Mower County (Upper Mississippi River Valley) Olmstead County (Upper Mississippi River Valley) Wabasha County (Upper Mississippi River Valley) Washington County (Upper Mississippi River Valley) Winona County (Upper Mississippi River Valley) Missouri Barry County (Ozark Mountain) Barton County (Ozark Mountain) Benton County (Ozark Mountain) Bollinger County (Ozark Mountain) Butler County (Ozark Mountain) Camden County (Ozark Mountain) Cape Girardeau County (Ozark Mountain) Carter County (Ozark Mountain) Cedar County (Ozark Mountain) Christian County (Ozark Mountain) Crawford County (Ozark Highlands, Ozark Mountain) Dade County (Ozark Mountain) Dallas County (Ozark Mountain) Dent County (Ozark Highlands, Ozark Mountain) Douglas County (Ozark Mountain) Franklin County (Hermann, Ozark Highlands, Ozark Mountain) Gasconade County (Hermann, Ozark Highlands, Ozark Mountain) Greene County (Ozark Mountain) Hickory County (Ozark Mountain) Howell County (Ozark Mountain) Iron County (Ozark Mountain) Jasper County (Ozark Mountain) Jefferson County (Ozark Mountain) Laclede County (Ozark Mountain) Lawrence County (Ozark Mountain) Maries County (Ozark Highlands, Ozark Mountain) McDonald County (Ozark Mountain) Miller County (Ozark Mountain) Newton County (Ozark Mountain) Oregon County (Ozark Mountain) Osage County (Ozark Highlands, Ozark Mountain) Ozark County (Ozark Mountain) Perry County (Ozark Mountain) Phelps County (Ozark Highlands, Ozark Mountain) Polk County (Ozark Mountain) Pulaski County (Ozark Highlands, Ozark Mountain) Reynolds County (Ozark Highlands, Ozark Mountain) Ripley County (Ozark Mountain) Saint Charles County (Augusta) Shannon County (Ozark Highlands, Ozark Mountain) St. Clair County (Ozark Mountain) St. Louis County (Ozark Mountain) Ste. Genevieve County (Ozark Mountain) Stoddard County (Ozark Mountain) Stone County (Ozark Mountain) Taney County (Ozark Mountain) Texas County (Ozark Highlands, Ozark Mountain) Vernon County (Ozark Mountain) Washington County (Ozark Mountain) Wayne County (Ozark Mountain) Webster County (Ozark Mountain) Wright County (Ozark Mountain) Mississippi Bolivar County (Mississippi Delta) Carroll County (Mississippi Delta) Coahoma County (Mississippi Delta) De Soto County (Mississippi Delta) Grenada County (Mississippi Delta) Holmes County (Mississippi Delta) Humphreys County (Mississippi Delta) Issaquena County (Mississippi Delta) Leflore County (Mississippi Delta) Panola County (Mississippi Delta) Quitman County (Mississippi Delta) Sharkey County (Mississippi Delta) Sunflower County (Mississippi Delta) Tallahatchie County (Mississippi Delta) Tate County (Mississippi Delta) Tunica County (Mississippi Delta) Warren County (Mississippi Delta) Washington County (Mississippi Delta) Yazoo County (Mississippi Delta) New Jersey Hunterdon County (Central Delaware Valley) Mercer County (Central Delaware Valley) Warren County (Warren Hills) New Mexico Bernalillo County (Middle Rio Grande Valley) Dona Ana County (Mesilla Valley) Grant County (Mimbres Valley) Luna County (Mimbres Valley) Sandoval County (Middle Rio Grande Valley) Socorro County (Middle Rio Grande Valley) Valencia County (Middle Rio Grande Valley) New York Cattaraugus County (Lake Erie) Cayuga County (Cayuga Lake, Finger Lakes) Chatauqua County (Lake Erie) Chemung County (Finger Lakes) Columbia County (Hudson River Region) Cortland County (Finger Lakes) Duchess County (Hudson River Region) Erie County (Lake Erie) Livingston County (Finger Lakes) Monroe County (Finger Lakes) Nassau County (Long Island) Niagara County (Niagara Escarpment) Onondaga County (Finger Lakes) Ontario County (Finger Lakes, Seneca Lake) Orange County (Hudson River Region) Putnam County (Hudson River Region) Rockland County (Hudson River Region) Schuyler County (Finger Lakes, Seneca Lake) Seneca County (Cayuga Lake, Finger Lakes, Seneca Lake) Steuben County (Finger Lakes) Suffolk County (Long Island, North Fork of Long Island, The Hamptons, Long Island) Sullivan County (Hudson River Region) Tioga County (Finger Lakes) Tompkins County (Cayuga Lake, Finger Lakes) Ulster County (Hudson River Region) Wayne County (Finger Lakes) Westchester County (Hudson River Region) Yates County (Finger Lakes, Seneca Lake) North Carolina Davidson County (Yadkin Valley) Davie County (Yadkin Valley) Forsyth County (Yadkin Valley) Stokes County (Yadkin Valley) Surry County (Yadkin Valley) Wilkes County (Yadkin Valley) Yadkin County (Yadkin Valley) Ohio Adams County (Ohio River Valley) Ashtabula County (Lake Erie, Grand River Valley) Athens County (Ohio River Valley) Belmont County (Ohio River Valley) Brown County (Ohio River Valley) Butler County (Ohio River Valley) Cleremont County (Ohio River Valley) Clinton County (Ohio River Valley) Cuyahoga County (Lake Erie) Erie County (Lake Erie) Gallia County (Ohio River Valley) Geauga County (Lake Erie, Grand River Valley) Hamilton County (Ohio River Valley) Highland County (Ohio River Valley) Hocking County (Ohio River Valley) Huron County (Lake Erie) Jackson County (Ohio River Valley) Lake County (Lake Erie, Grand River Valley) Lawrence County (Ohio River Valley) Lorain County (Lake Erie) Lucas County (Lake Erie) Meigs County (Ohio River Valley) Monroe County (Ohio River Valley) Morgan County (Ohio River Valley) Muskingum County (Ohio River Valley) Noble County (Ohio River Valley) Ottawa County (Lake Erie, Isle St. George) Perry County (Ohio River Valley) Pike County (Ohio River Valley) Ross County (Ohio River Valley) Sandusky County (Lake Erie) Sciotto County (Ohio River Valley) Shelby County (Loramie Creek) Vinton County (Ohio River Valley) Warren County (Ohio River Valley) Washington County (Ohio River Valley) Wood County (Lake Erie) Oklahoma Adair County (Ozark Mountain) Cherokee County (Ozark Mountain) Delaware County (Ozark Mountain) Mayes County (Ozark Mountain) Muskogee County (Ozark Mountain) Ottawa (Ozark Mountain) Sequoyah County (Ozark Mountain) Wagner County (Ozark Mountain) Oregon Amook County (Willamette Valley) Benton County (Willamette Valley) Clackamas County (Willamette Valley) Douglas County (Southern Oregon, Umpqua Valley) Gillman County (Columbia Valley) Hood River County (Columbia Gorge) Jackson County (Applegate Valley, Rogue Valley, Southern Oregon) Josephine County (Applegate Valley, Rogue Valley, Southern Oregon) Lane County (Willamette Valley) Linn County (Willamette Valley) Marion County (Willamette Valley) Morrow County (Columbia Valley) Multnomah County (Willamette Valley) Polk County (Willamette Valley) Sherman County (Columbia Valley) Umatilla County (Columbia Valley, Walla Walla Valley) Wasco County (Columbia Gorge, Columbia Valley) Washington County (Willamette Valley, Yamhill-Carlton) Yamhill County (Dundee Hills, McMinnville, Ribbon Ridge, Willamette Valley, Yamhill-Carlton) Pennsylvania Bucks County (Central Delaware Valley) Chester County (Lancaster Valley) Cumberland County (Cumberland Valley) Erie County (Lake Erie) Franklin County (Cumberland Valley) Lancaster County (Lancaster Valley) Rhode Island Bristol County (Southeastern New England) Newport County (Southeastern New England) Providence County (Southeastern New England) Washington County (Southeastern New England) Tennessee Shelby County (Mississippi Delta) Texas Armstrong County (Texas High Plains) Bandera County (Texas Hill Country) Barley County (Texas High Plains) Bexar County (Texas Hill Country) Blanco County (Texas Hill Country) Borden County (Texas High Plains) Briscoe County (Texas High Plains) Burnet County (Texas Hill Country) Castro County (Texas High Plains) Cochran County (Texas High Plains) Comal County (Texas Hill Country) Crosby County (Texas High Plains) Dawson County (Texas High Plains) Deaf Smith County (Texas High Plains) Dickens County (Texas High Plains) Edwards County (Texas Hill Country) El Paso County (Mesilla Valley) Floyd County (Texas High Plains) Gaines County (Texas High Plains) Garza County (Texas High Plains) Gillespie County (Bell Mountain, Fredericksburg in the Texas Hill Country, Texas Hill Country) Guadalure County (Texas Hill Country) Hale County (Texas High Plains) Hays County (Texas Hill Country) Hockley County (Texas High Plains) Jeff Davis County (Texas Davis Mountains) Kendall County (Texas Hill Country) Kerr County (Texas Hill Country) Kimble County (Texas Hill Country) Lamb County (Texas High Plains) Lampasas County (Texas Hill Country) Llano County (Texas Hill Country) Lubbock County (Texas High Plains) Lynn County (Texas High Plains) Mason County (Texas Hill Country) McCulloch County (Texas Hill Country) Medina County (Texas Hill Country) Menard County (Texas Hill Country) Motley County (Texas High Plains) Parmer County (Texas High Plains) Pecos County (Escondido Valley) Randall County (Texas High Plains) Real County (Texas Hill Country) San Saba County (Texas Hill Country) Swisher County (Texas High Plains) Terry County (Texas High Plains) Travis County (Texas Hill Country) Uvalde County (Texas Hill Country) Williamson County (Texas Hill Country) Yoakum County (Texas High Plains) Virginia Accomack County (Virginia's Eastern Shore) Albemarle County (Monticello) Amherst County (Shenandoah Valley) Augusta County (Shenandoah Valley) Botetourt County (Shenandoah Valley) Clarke County (Shenandoah Valley) Floyd County (Rocky Knob) Frederick County (Shenandoah Valley) Greene County (Monticello) King George County (Northern Neck George Washington Birthplace) Lancaster County (Northern Neck George Washington Birthplace) Louisa County (Monticello) Montgomery County (North Fork of Roanoke) Nelson County (Monticello) Northhampton County (Virginia's Eastern Shore) Northumberland County (Northern Neck George Washington Birthplace) Orange County (Monticello) Page County (Shenandoah Valley) Patrick County (Rocky Knob) Richmond County (Northern Neck George Washington Birthplace) Roanoke County (North Fork of Roanoke) Rockbridge County (Shenandoah Valley) Rockingham County (Shenandoah Valley) Shenandoah County (Shenandoah Valley) Warren County (Shenandoah Valley) Westmoreland County (Northern Neck George Washington Birthplace) Washington Adams County (Columbia Valley) Benton County (Red Mountain, Yakima Valley, Columbia Valley, Horse Heaven Hills) Calallam County (Puget Sound) Chelan County (Columbia Valley) Columbia County (Columbia Valley) Douglas County (Columbia Valley) Fery County (Columbia Valley) Franklin County (Columbia Valley) Garfield County (Columbia Valley) Grant County (Columbia Valley) King County (Puget Sound) Kitsap County (Puget Sound) Kittitas County (Columbia Valley) Klickitat County (Columbia Gorge, Columbia Valley, Horse Heaven Hills) Lincoln County (Columbia Valley) Mason County (Puget Sound) Okanogan County (Columbia Valley) Pieru County (Puget Sound) San Juan County (Puget Sound) Skagit County (Puget Sound) Skamania County (Columbia Gorge) Snohomish County (Puget Sound) Stevens County (Columbia Valley) Thurston County (Puget Sound) Walla Walla County (Columbia Valley, Walla Walla Valley) Whitman County (Columbia Valley) Yakima County (Yakima Valley, Columbia Valley, Horse Heaven Hills) West Virginia Berkeley County (Shenandoah Valley) Cabell County (Ohio River Valley, Kanawha River Valley) Calhoun County (Ohio River Valley) Doddridge County (Ohio River Valley) Gilmer County (Ohio River Valley) Jackson County (Ohio River Valley, Kanawha River Valley) Jefferson County (Shenandoah Valley) Kanawha County (Ohio River Valley, Kanawha River Valley) Lincoln County (Ohio River Valley, Kanawha River Valley) Marshall County (Ohio River Valley) Mason County (Ohio River Valley, Kanawha River Valley) Ohio County (Ohio River Valley) Pleasants County (Ohio River Valley) Putnam County (Ohio River Valley, Kanawha River Valley) Ritchie County (Ohio River Valley) Roane County (Ohio River Valley) Tyler County (Ohio River Valley) Wayne County (Ohio River Valley) Wetzel County (Ohio River Valley) Wirt County (Ohio River Valley) Wood County (Ohio River Valley) Wisconsin Buffalo County (Upper Mississippi River Valley) Clark County (Upper Mississippi River Valley) Columbia County (Lake Wisconsin, Upper Mississippi River Valley) Crawford County (Upper Mississippi River Valley) Dane County (Lake Wisconsin, Upper Mississippi River Valley) Dunn County (Upper Mississippi River Valley) Eau Claire County (Upper Mississippi River Valley) Grant County (Upper Mississippi River Valley) Green County (Upper Mississippi River Valley) Iowa County (Upper Mississippi River Valley) Jackson County (Upper Mississippi River Valley) Juneau County (Upper Mississippi River Valley) La Crosse County (Upper Mississippi River Valley) La Fayette County (Upper Mississippi River Valley) Monroe County (Upper Mississippi River Valley) Pepin County (Upper Mississippi River Valley) Pierce County (Upper Mississippi River Valley) Richland County (Upper Mississippi River Valley) Rock County (Upper Mississippi River Valley) Sauk County (Lake Wisconsin, Upper Mississippi River Valley) St. Croix County (Upper Mississippi River Valley) Trempealeau County (Upper Mississippi River Valley) Vernon County (Upper Mississippi River Valley) (5) Annex VI is replaced by the following: ANNEX VI (a) United States Assistant Administrator Headquarters Operations Alcohol and Tobacco Tax and Trade Bureau U.S. Department of the Treasury 1310 G Street, N.W., Suite 200E Washington, D.C. 20220 USA Tel: (+1) (202) 453-2260 Fax: (+1) (202) 453-2970 E-mail: itd@ttb.gov (b) European Union European Commission Directorate-General for Agriculture and Rural Development Directorate A  International Affairs Head of Unit A.2  Industrialised countries, OECD B-1049 Bruxelles / Brussels B-1049 Belgium Tel: (+32-2) 299 11 11 Fax: (+32-2) 296 96 36 E-mail: agri-ec-us-winetrade@ec.europa.eu (1) According to Annex III of the Agreement between the European Community and the United States of America on trade in wine. (2) Terms subject only to the provisions of Article 6 and not to the provisions of Article 7.  Words in italics, including names of origin and those qualifying the names of origin, are only for information or explanatory purposes, or both, and are not subject to the provisions of Article 7(1) and (3).  For greater clarity, the Parties note that the United States requires that names of origin be presented in roman characters; additional presentations in non-roman characters are optional and subject to US legal requirements; and nothing in Article 7 or this Annex shall be interpreted to require otherwise.